TABLE OF CONTENTS

Exhibit 10.1

ASSET PURCHASE AGREEMENT

between

CELSION CORPORATION

and

BOSTON SCIENTIFIC CORPORATION

Dated as of

April 17, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

     Page ARTICLE I DEFINITIONS   

SECTION 1.01 Certain Defined Terms

   1

SECTION 1.02 Definitions

   9

SECTION 1.03 Interpretation and Rules of Construction

   9 ARTICLE II PURCHASE AND SALE   

SECTION 2.01 Purchase and Sale of BPH Assets

   10

SECTION 2.02 Assumption and Exclusion of Liabilities

   12

SECTION 2.03 Purchase Price; Allocation of Purchase Price

   14

SECTION 2.04 Closing

   14

SECTION 2.05 Closing Deliveries by the Seller

   14

SECTION 2.06 Closing Deliveries by the Purchaser

   15

SECTION 2.07 Second Payment

   15

SECTION 2.08 Third Payment

   15

SECTION 2.09 Release of Excess Deductions

   15 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER   

SECTION 3.01 Organization, Authority and Qualification of the Seller

   16

SECTION 3.02 No Conflict

   17

SECTION 3.03 Governmental Consents and Approvals

   18

SECTION 3.04 Financial Information; Books and Records

   18

SECTION 3.05 Absence of Undisclosed Liabilities

   18

SECTION 3.06 Inventories

   18

SECTION 3.07 Absence of Certain Changes, Events and Conditions

   19

SECTION 3.08 Litigation

   20

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3.09 Compliance with Laws

   21

SECTION 3.10 Product Approvals

   21

SECTION 3.11 Environmental Permits and Related Matters

   22

SECTION 3.12 BPH Material Contracts

   22

SECTION 3.13 Intellectual Property

   24

SECTION 3.14 Real Property

   25

SECTION 3.15 Tangible Personal Property

   26

SECTION 3.16 BPH Assets

   26

SECTION 3.17 Customers

   26

SECTION 3.18 Suppliers

   27

SECTION 3.19 Taxes

   27

SECTION 3.20 Insurance

   27

SECTION 3.21 Full Disclosure

   27

SECTION 3.22 Brokers

   28 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER   

SECTION 4.01 Organization and Authority of the Purchaser

   28

SECTION 4.02 No Conflict

   28

SECTION 4.03 Governmental Consents and Approvals

   29

SECTION 4.04 Litigation

   29

SECTION 4.05 Brokers

   29 ARTICLE V ADDITIONAL AGREEMENTS   

SECTION 5.01 Conduct of BPH Business Prior to the Closing

   29

SECTION 5.02 Access to Information

   30

SECTION 5.03 Confidentiality

   31

SECTION 5.04 Regulatory and Other Authorizations; Notices and Consents

   31

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 5.05 Notice of Developments

   32

SECTION 5.06 Non-Competition

   32

SECTION 5.07 Excluded Liabilities

   33

SECTION 5.08 Bulk Transfer Laws

   33

SECTION 5.09 Transition Services

   33

SECTION 5.10 Public Announcements

   34

SECTION 5.11 License

   34

SECTION 5.12 Stockholder Meeting; Proxy Materials

   34 ARTICLE VI CONDITIONS TO CLOSING   

SECTION 6.01 Mutual Conditions to the Closing

   35

SECTION 6.02 Conditions to Obligations of the Seller

   35

SECTION 6.03 Conditions to Obligations of the Purchaser

   36 ARTICLE VII INDEMNIFICATION   

SECTION 7.01 Survival of Representations and Warranties

   37

SECTION 7.02 Indemnification by the Seller

   37

SECTION 7.03 Indemnification by the Purchaser

   38

SECTION 7.04 Enforcing Claims Under Indemnity

   38

SECTION 7.05 Limits on Indemnification

   40

SECTION 7.06 Treatment of Indemnity Payments

   40

SECTION 7.07 Set-off Rights

   40 ARTICLE VIII TERMINATION   

SECTION 8.01 Termination

   40

SECTION 8.02 Effect of Termination

   41 ARTICLE IX MISCELLANEOUS   

SECTION 9.01 Expenses; Transfer Taxes

   42

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 9.02 Notices

   42

SECTION 9.03 Headings

   43

SECTION 9.04 Severability

   43

SECTION 9.05 Entire Agreement

   43

SECTION 9.06 Further Action

   43

SECTION 9.07 Assignment

   44

SECTION 9.08 Amendment

   44

SECTION 9.09 Governing Law and Venue

   44

SECTION 9.10 Waiver

   44

SECTION 9.11 No Third Party Beneficiaries

   44

SECTION 9.12 Agreement

   44

SECTION 9.13 WAIVER OF JURY TRIAL

   44

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBITS   1.01(b)   Forms of Assignment of Intellectual Property 1.01(c)   Form
of Assumption Agreement 1.01(d)   Form of Bill of Sale and Assignment 2.10  
Form of Purchaser Amounts Note 5.09   Form of Transition Services Agreement

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PURCHASE DISCLOSURE SCHEDULE

The Purchase Disclosure Schedule shall include the following Sections:

 

3.02   No Conflict 3.03   Governmental Consents and Approvals 3.05   Undisclosed
Liabilities 3.06   Inventories 3.07   Absence of Certain Changes, Events and
Conditions 3.08   Litigation 3.09(b)   Governmental Orders 3.10(a)   Product
Approvals 3.10(j)   Products in Development 3.11(a)   Environmental Permits and
Related Matters 3.12(a)   BPH Material Contracts 3.12(b)   Validity of BPH
Material Contracts 3.12(c)   Third Party Default under BPH Material Contracts
3.13(a)   Intellectual Property 3.13(b)   Infringement of Intellectual Property
3.13(c)   Rights to Intellectual Property 3.13(d)   Restrictions on Intellectual
Property 3.13(e)   Intellectual Property Material to the Conduct of BPH Business
3.13(f)   Intellectual Property Litigation 3.13(g)   Third Party Infringement
3.13(h)   Confidential BPH Intellectual Property 3.14(a)   Owned Real Property
3.14(b)   Leased Real Property 3.14(c)   Subleases of Real Property 3.15(a)  
Tangible Personal Property 3.15(b)   Leases and Subleases of Tangible Personal
Property

 

vi



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.16(b)   Maintenance of BPH Assets 3.17   Customers 3.18   Suppliers 5.01(a)  
Conduct of BPH Business Prior to the Closing 5.01(b)   Absence of Certain
Changes, Events and Conditions prior to the Closing Date

 

vii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of April 17, 2007,
between CELSION CORPORATION, a Delaware corporation (the “Seller”) and BOSTON
SCIENTIFIC CORPORATION, a Delaware corporation (the “Purchaser”).

WHEREAS, the Seller is engaged in, among other things, the manufacture (for
itself and on behalf of others), marketing, sale, distribution and/or research
and development of products using thermal therapy for the treatment of BPH and
prostatitis, including the Products (the “BPH Business”);

WHEREAS, the Seller and the Purchaser have entered into that certain Transaction
Agreement, dated as of January 20, 2003 (the “Original Transaction Agreement”),
the First Amendment to Transaction Agreement, dated as of August 8, 2005 (the
“First Amendment”) and the Second Amendment to Transaction Agreement, dated as
of April 17, 2007 (the “Second Amendment” and together with the Original
Transaction Agreement, the First Amendment and all exhibits and schedules
thereto, the “Transaction Agreement”), pursuant to which the Seller granted to
the Purchaser the Option, which gives the Purchaser the right to acquire the BPH
Business;

WHEREAS, pursuant to the First Amendment, the Purchaser has loaned to the Seller
an aggregate amount of $15,000,000 (the “Loan”), which is evidenced by
convertible secured promissory notes dated August 8, 2005, February 2, 2006 and
July 28, 2006 (collectively, the “Notes”);

WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser wishes to
purchase from the Seller, the BPH Business, including all right, title and
interest of the Seller in and to certain property and assets of the BPH
Business, and in connection therewith, the Purchaser is willing to assume
certain liabilities of the Seller relating thereto, all upon the terms and
subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual representations,
agreements and covenants set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Seller and the Purchaser hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

“Acquisition Documents” means this Agreement, the Ancillary Agreements, and any
certificate, or other document delivered pursuant to this Agreement or the
transactions contemplated by this Agreement.

“Action” means any Claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.

“AMS Proceeding” means the patent infringement claims filed on April 27, 2006 in
the United States District Court for the District of Minnesota (Civil Action
No. 06-1606 JMR/FLN) and September 28, 2006 in the United States District Court
for the District of Delaware (Civil Action No. 06-606-SLR) by American Medical
Systems and AMS Research Corporation against the Seller.

“AMS Settlement and License Agreement” means the Settlement and License
Agreement among American Medical Systems, AMS Research Corporation and the
Seller dated as of February 7, 2007, a copy of which is attached hereto as
Exhibit 1.01(a).

“Ancillary Agreements” means the Bill of Sale, the Assignments of Intellectual
Property, the Transition Services Agreement and the Assumption Agreement.

“Assignments of Intellectual Property” means the assignments of Intellectual
Property to be executed by the Seller on the Closing Date, substantially in the
form of Exhibit 1.01(b).

“Assumption Agreement” means the Assumption Agreement to be executed by the
Purchaser and the Seller on the Closing Date, substantially in the form of
Exhibit 1.01(c).

“Bill of Sale” means the Bill of Sale and Assignment to be executed by the
Seller on the Closing Date, substantially in the form of Exhibit 1.01(d).

“BPH” means benign prostatic hyperplasia.

“BPH 800” means the Microwave BPH 800 System, consisting of the Control Unit and
the Catheter Kit.

“BPH Intellectual Property” means all Intellectual Property used in or related
to the BPH Business.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in Columbia, Maryland
or Boston, Massachusetts.

“Catheter Kit” means the single-use disposable components of the Product.

“Claims” means any and all administrative, regulatory or judicial actions and
all suits, petitions, appeals, demands, demand letters, claims, liens, notices
of noncompliance or violation, investigations, proceedings, consent orders or
consent agreements.

“Code” means the Internal Revenue Code of 1986, as amended through the date
hereof.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract, credit arrangement or
otherwise.

“Control Unit” means the reusable capital equipment component of the Product.

“Copyrights” means copyrights in works of authorship of any type, including mask
works, computer software, programs and databases, registrations and applications
for registrations thereof throughout the world, all rights therein provided by
international treaties and conventions, all moral and common law rights thereto,
and all other rights associated therewith.

“Distribution Agreement” means that certain Distribution Agreement between the
Seller and the Purchaser referred to in the Transaction Agreement.

“Encumbrance” means any security interest, pledge, hypothecation, mortgage, lien
(including, without limitation, environmental and tax liens), violation, charge,
lease, license, encumbrance, servient easement, adverse claim, reversion,
reverter, preferential arrangement, restrictive covenant, condition or
restriction of any kind, including, without limitation, any restriction on the
use, voting, transfer, receipt of income or other exercise of any attributes of
ownership.

“Environment” means surface waters, groundwaters, soil, subsurface strata and
ambient air.

“Environmental Claims” means any Claims relating in any way to any Environmental
Law or any Environmental Permit, including, without limitation, (a) any and all
Claims by Governmental Authorities for enforcement, cleanup, removal, response,
remedial or other actions or damages pursuant to any applicable Environmental
Law and (b) any and all Claims by any Person seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to
health, safety or the Environment.

“Environmental Laws” means all Laws, now in effect and as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
health, safety, natural resources or Hazardous Materials, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980; the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et
seq.; the Hazardous Materials Transportation Act, 49 U.S.C. §§ 6901 et seq.; the
Clean Water Act, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control Act, 15
U.S.C. §§ 2601 et seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f et seq.; the Atomic Energy Act, 42 U.S.C.
§§ 2011 et seq.; the Federal Insecticide, Fungicide and Rodenticide Act, 7
U.S.C. §§ 136 et seq.; and the Federal Food, Drug and Cosmetic Act, 21 U.S.C. §§
301 et seq.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Environmental Permits” means all permits, approvals, identification numbers,
licenses and other authorizations required under or issued pursuant to any
applicable Environmental Law.

“FDA” means the United States Food and Drug Administration, or any successor
entity.

“First Payment” means $30,000,000, less the sum of the aggregate outstanding
principal and accrued interest payable under the Notes as of the Closing Date.

“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time applied consistently throughout the
periods involved.

“Governmental Authority” means any United States or non-United States federal,
national, supranational, state, provincial, local, or similar government,
governmental, regulatory or administrative authority, agency, department,
bureau, council or commission or any court, tribunal, or judicial or arbitral
body.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Hazardous Materials” means (a) petroleum and petroleum products, radioactive
materials, asbestos-containing materials, urea formaldehyde foam insulation,
transformers or other equipment that contain polychlorinated biphenyls and radon
gas, (b) any other chemicals, materials or substances defined as or included in
the definition of “hazardous substances”, “hazardous wastes”, “hazardous
materials”, “extremely hazardous wastes”, “restricted hazardous wastes”, “toxic
substances”, “toxic pollutants”, “contaminants” or “pollutants”, or words of
similar import, under any applicable Environmental Law, and (c) any other
chemical, material or substance which is regulated by any Environmental Law.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

“Improvements” means any additions, developments, enhancements, updates and
other changes in the Products or any components thereof, including any
extensions of the label claims for any Products and any new designs for any
Product.

“Indebtedness” means, with respect to any Person, (a) all indebtedness of such
Person, whether or not contingent, for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person as lessee under
leases that have been or should be, in accordance with GAAP, recorded as capital
leases, (f) all obligations, contingent or otherwise, of such Person under
acceptance, letter of credit or similar facilities, (g) all Indebtedness of
others referred to in clauses (a) through (f) above guaranteed directly or
indirectly in any manner by such Person and (h) all Indebtedness

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

referred to in clauses (a) through (f) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Encumbrance on property (including, without limitation, accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness.

“Indemnified Party” means a Purchaser Indemnified Party or a Seller Indemnified
Party, as the case may be.

“Indemnifying Party” means the Seller pursuant to Section 7.02 and the Purchaser
pursuant to Section 7.03, as the case may be.

“Intellectual Property” means (a) Patents, (b) Trademarks, (c) Copyrights,
(d) Trade Secrets and (e) Software.

“Inventories” means all raw materials, work-in-process, finished goods, goods in
transit, packaging, labels and supplies related to the BPH Business and
maintained, held or stored by or for the Seller on the Closing Date, and any
prepaid deposits for any of the same.

“IRS” means the Internal Revenue Service of the United States.

“Knowledge” means the knowledge of the directors and officers of the Seller,
after due inquiry.

“Law” means any United States or non-United States federal, national,
supranational, state, provincial, local or similar statute, law, ordinance,
regulation, rule, code, order, requirement or rule of law (including, without
limitation, common law).

“Leased Real Property” means the real property leased by the Seller that is
primarily used in the BPH Business, as tenant, together with all buildings and
other structures, facilities or improvements currently or hereafter located
thereon, all fixtures, systems, equipment and items of personal property of the
Seller primarily used in the BPH Business attached or appurtenant thereto and
all easements, licenses, rights and appurtenances relating to the foregoing.

“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including, without limitation, those arising under any Law
(including, without limitation, any Environmental Law), Action or Governmental
Order and those arising under any contract, agreement, arrangement, commitment
or undertaking.

“Licensed Intellectual Property” means all BPH Intellectual Property licensed to
the Seller pursuant to the Seller IP Agreements.

“Material Adverse Effect” means any circumstance, change or effect that,
individually or in the aggregate with all other circumstances, changes or
effects: (a) is materially adverse to the business, assets, results of
operations, financial condition or prospects of the BPH Business or (b) is
materially adverse to the ability of the Seller to consummate the transactions
contemplated by this Agreement, except (i) any change resulting from the
announcement or pendency of any transactions contemplated by this Agreement or
(ii) any change resulting from

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

conditions generally affecting the industry in which the Seller operates
provided such conditions do not disproportionately affect the Seller or from
changes in general economic conditions.

“Net Present Value” means the present value of any Purchaser Amounts calculated
using an annual discount rate of 10%. In the event that any Purchaser Amounts
are to be based upon future product sales or other similar measures, the Net
Present Value of such future Purchaser Amounts shall be calculated using the
most recent projections of the Purchaser for the applicable product and the
applicable periods that were not prepared for the purposes of making such
calculations. In the event that the Purchaser has not prepared projections
required by the preceding sentence, the Purchaser shall prepare the applicable
projections based upon its own good faith estimates.

“Option Exercise Price” has the meaning given such term in the Transaction
Agreement.

“Owned Intellectual Property” means all BPH Intellectual Property owned by the
Seller.

“Owned Real Property” means the real property owned by the Seller that is
primarily used in the BPH Business, together with all buildings and other
structures, facilities or improvements currently or hereafter located thereon,
all fixtures, systems, equipment and items of personal property of the Seller
that are primarily used in the BPH Business attached or appurtenant thereto and
all easements, licenses, rights and appurtenances relating to the foregoing.

“Patents” means United States and non-United States patents, patent applications
and statutory invention registrations, including reissues, divisions,
continuations, continuations-in-part, extensions and reexaminations thereof, and
all rights therein provided by international treaties and conventions.

“Permitted Encumbrances” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
and as to which the Seller is not otherwise subject to civil or criminal
liability due to its existence: (a) liens for Taxes, assessments and
governmental charges or levies not yet due and payable, (b) Encumbrances imposed
by Law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
liens and other similar liens arising in the ordinary course of business
securing obligations that (i) are not overdue for a period of more than 30 days
and (ii) are not in excess of $5,000 in the case of a single property or $25,000
in the aggregate at any time, (c) pledges or deposits to secure obligations
under workers’ compensation laws or similar legislation or to secure public or
statutory obligations, and (d) minor survey exceptions, reciprocal easement
agreements and other customary encumbrances on title to real property that
(i) were not incurred in connection with any Indebtedness, (ii) do not render
title to the property encumbered thereby unmarketable and (iii) do not,
individually or in the aggregate, materially adversely affect the value of or
the use of such property for its current and anticipated purposes.

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or group that would be deemed to be a person under Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended.

“Product” means BPH 800, any of its component products (including, without
limitation, the Control Unit and the Catheter Kit) and all Improvements or
substitutes for any of the foregoing.

“Product Approvals” means, for any country or other jurisdiction, those
regulatory approvals and licenses required for manufacture, importation,
exportation, promotion, pricing, marketing and/or sale of the Products in such
country or other jurisdiction.

“Purchaser Amounts” means any (i) Losses of the Purchaser or any of its
Affiliates resulting from any and all Actions or written Claims relating to
whether any BPH Intellectual Property, Licensed Intellectual Property, Seller IP
Agreements or Product conflicts with, infringes, misappropriates, dilutes or
otherwise violates the Intellectual Property or other proprietary rights,
including rights of privacy, publicity and endorsement, of any third party
(collectively, “Third Party Infringement Claims”), and (ii) payments or
royalties that the Purchaser or any of its Affiliates are required to make as a
result of the settlement (whether voluntary or otherwise), judicial
determination or other resolution of any Third Party Infringement Claims,
including the Net Present Value of any such payments to be made after the date
of the first anniversary of the Closing or the second anniversary of the
Closing, as applicable, which, in the case of either subsection (i) or (ii),
arise out of or relate to any event or condition occurring or existing on or
prior to the Closing Date, provided, however, that Purchaser Amounts shall not
include or apply to any Third Party Infringement Claims to the extent related
solely to Improvements to Products made by Purchaser after the Closing Date, and
provided further, however, that in no event shall Purchaser Amounts in the
aggregate exceed $15,000,000.

“Purchase Disclosure Schedule” means the Purchase Disclosure Schedule attached
hereto delivered by the Seller to the Purchaser pursuant to Section 7.02 of the
Transaction Agreement.

“Real Property” means the Leased Real Property and the Owned Real Property.

“Receivables” means any and all accounts receivable, notes and other amounts
receivable from third parties, including, without limitation, customers and
employees, arising from the conduct of the BPH Business, whether or not in the
ordinary course, together with any unpaid financing charges accrued thereon.

“Regulations” means the Treasury Regulations (including Temporary Regulations)
promulgated by the United States Department of Treasury with respect to the Code
or other federal tax statutes.

“Release” means disposing, discharging, injecting, spilling, leaking, leaching,
dumping, emitting, escaping, emptying, seeping, placing and the like into or
upon any land or water or air or otherwise entering into the Environment.

“Remedial Action” means all action to (a) clean up, remove, treat or handle in
any other way Hazardous Materials in the Environment, (b) prevent the Release of
Hazardous

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Materials so that they do not migrate, endanger or threaten to endanger public
health or the Environment, or (c) perform remedial investigations, feasibility
studies, corrective actions, closures and post-remedial or post-closure studies,
investigations, operations, maintenance and monitoring.

“Second Payment” means $15,000,000, subject to reduction/offset in accordance
with Section 7.07.

“Seller IP Agreements” means (a) licenses by the Seller to third parties of BPH
Intellectual Property, (b) licenses by third parties to the Seller of BPH
Intellectual Property, including the AMS Settlement and License Agreement,
(c) agreements between the Seller and third parties relating to the development
or use of Intellectual Property used in or related to the BPH Business,
including the BPH Intellectual Property, and (d) consents, settlements, decrees,
orders, injunctions, judgments or rulings governing the use, validity or
enforceability of BPH Intellectual Property.

“Software” means computer software, programs and databases in any form,
including Internet web sites, web content and links, source code, object code,
operating systems and specifications, data, databases, database management code,
utilities, graphical user interfaces, menus, images, icons, forms, methods of
processing, software engines, platforms, and data formats, all versions,
updates, corrections, enhancements and modifications thereof, and all related
documentation, developer notes, comments and annotations.

“Tax” or “Taxes” means any and all taxes, fees, levies, duties, tariffs,
imposts, and other charges of any kind (together with any and all interest,
penalties, additions to tax and additional amounts imposed with respect thereto)
imposed by any government or taxing authority, including, without limitation,
taxes or other charges on or with respect to income, franchises, windfall or
other profits, gross receipts, property, sales, use, capital stock, payroll,
employment, social security, workers’ compensation, unemployment compensation,
or net worth; taxes or other charges in the nature of excise, withholding, ad
valorem, stamp, transfer, value added, or gains taxes; license, registration and
documentation fees; and customs’ duties, tariffs, and similar charges.

“Third Payment” means $15,000,000, subject to reduction in accordance with
Section 2.08(a).

“Trade Secrets” means trade secrets, know-how and other confidential or
proprietary technical, business and other information, including manufacturing
and production processes and techniques, research and development information,
technology, drawings, specifications, designs, plans, proposals, scientific,
clinical and technical data, financial, marketing and business data, pricing and
cost information, business and marketing plans, customer and supplier lists and
information, and all rights in any jurisdiction to limit the use or disclosure
thereof.

“Trademarks” means trademarks, service marks, trade dress, logos, trade names,
corporate names, URL addresses, domain names and symbols, slogans and other
indicia of source or origin, including the goodwill of the business symbolized
thereby or associated therewith,

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

common law rights thereto, registrations and applications for registration
thereof throughout the world, all rights therein provided by international
treaties and conventions, and all other rights associated therewith.

SECTION 1.02 Definitions. The following terms have the meanings set forth in the
Sections set forth below:

 

Definition

   Location

“Agreement”

   Preamble

“Assumed Liabilities”

   2.02(a)

“Board Recommendation”

   5.12

“BPH Assets”

   2.01(a)

“BPH Business”

   Recitals

“BPH Material Contracts”

   3.12(a)

“Closing”

   2.04

“Closing Date”

   2.04

“Conditional Amounts”

   2.08(a)(ii)

“Excluded Assets”

   2.01(b)

“Excluded Liabilities”

   2.02(b)

“Financial Statements”

   3.04(a)(i)

“Interim Financial Statements”

   3.04(a)(ii)

“Loss”

   7.02

“Prime Rate”

   2.09

“Proxy Statement”

   5.12(b)

“Purchaser”

   Preamble

“Purchaser Amounts Note”

   2.10

“Purchase Price”

   2.03(a)

“Purchaser Indemnified Party”

   7.02

“Recommendation”

   5.12(a)

“Requisite Stockholder Approval”

   3.01

“Restricted Period”

   5.06(a)

“Returns”

   3.19(a)

“Seller”

   Preamble

“Seller Indemnified Party”

   7.03

“Seller Stockholder Meeting”

   5.12(a)

“Tangible Personal Property”

   3.15(a)

“Third Party Claims”

   7.04

“Transition Services Agreement”

   5.09

SECTION 1.03 Interpretation and Rules of Construction. In this Agreement, except
to the extent that the context otherwise requires:

(a) when a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference is to an Article or Section of, or a Schedule to,
this Agreement unless otherwise indicated;

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;

(c) whenever the words “include”, “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;

(d) the words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(e) all terms defined in this Agreement have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;

(f) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms;

(g) any Law defined or referred to herein or in any agreement or instrument that
is referred to herein means such Law or statute as from time to time amended,
modified or supplemented, including by succession of comparable successor Laws;

(h) references to a Person are also to its permitted successors and assigns;

(i) the use of “or” is not intended to be exclusive unless expressly indicated
otherwise;

(j) all references to the Seller are also to its Affiliates; and

(k) all references to “$” are references to United States dollars..

ARTICLE II

PURCHASE AND SALE

SECTION 2.01 Purchase and Sale of BPH Assets. (a) Upon the terms and subject to
the conditions of this Agreement, at the Closing, the Seller shall sell, assign,
transfer, convey and deliver, or cause to be sold, assigned, transferred,
conveyed and delivered, to the Purchaser, and the Purchaser shall purchase from
the Seller the following assets, rights, claims, properties, goodwill and
business, other than the Excluded Assets (collectively, the “BPH Assets”):

(i) the BPH Business as a going concern;

(ii) the goodwill of the Seller relating to the BPH Business;

(iii) all the Owned Real Property, if any, and all leasehold rights in respect
of the Leased Real Property, if any;

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) all furniture, fixtures, equipment, machinery, vehicles and other tangible
personal property primarily used in the conduct of the BPH Business and not
otherwise included in clause (iii) above;

(v) all Control Units, wherever located (including at customer sites), owned by
the Seller;

(vi) all Inventories;

(vii) all Receivables arising from the conduct of the BPH Business following the
Closing Date;

(viii) all prepaid items, including any ad valorem Taxes, leases and rentals,
related to the BPH Business;

(ix) all books of account, general, financial, Tax and personnel records,
invoices, shipping records, supplier lists, correspondence and other documents,
records and files and any rights thereto owned, associated with or employed by
the Seller in connection with the BPH Business, including all correspondence
records related to the Product Approvals;

(x) all the Seller’s right, title and interest in, to and under the BPH
Intellectual Property and the Seller IP Agreements, copies and tangible
embodiments thereof in whatever form or medium, and all rights to sue and
recover damages, costs and attorney’s fees for past, present and future
infringement, dilution, misappropriation, violation, unlawful imitation or
breach thereof;

(xi) all claims, causes of action, choses in action, rights of recovery and
rights of setoff of any kind (including rights to insurance proceeds and rights
under and pursuant to all warranties, representations and guarantees made by
suppliers of products, materials, or equipment, or components thereof) related
to the BPH Business pertaining to or inuring to the benefit of the Seller;
provided, that, all damages, awards, payments and reimbursements of costs
inuring to the benefit of the Seller (including all structured settlement or
deferred payment awards and rights to insurance proceeds) arising out of any
Action commenced prior to the Closing shall be owned by the Seller, subject to
(A) any rights, pursuant to the Distribution Agreement, of BSC or any other BSC
Indemnified Party (as such term is defined in the Distribution Agreement) and
(B) any rights, pursuant to the Transaction Agreement, of BSC or any other BSC
Indemnified Party (as such term is defined in the Transaction Agreement), in
each case, in such Action;

(xii) all manufacturing information, sales and promotional literature, lists of
former and present suppliers and customers and other sales-related materials
related to the BPH Business, including the Products, owned, used, associated
with or employed by the Seller at the Closing Date;

(xiii) all scientific, clinical, technical and other data related to the
Products;

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(xiv) all rights of the Seller under all contracts, licenses, sublicenses,
agreements, leases, commitments, and sales and purchase orders, and under all
bids and offers (to the extent such offers are transferable), in each case,
related to the BPH Business;

(xv) all permits, licenses, agreements, waivers, authorizations and approvals,
including all Product Approvals, owned, held or used by the Seller in connection
with, or required for, the BPH Business, to the extent transferable; and

(xvi) all the Seller’s right, title and interest on the Closing Date in, to and
under all other assets, rights, claims, properties, goodwill and business of
every kind and description and wherever located, whether tangible or intangible,
real, personal or mixed, directly or indirectly owned by the Seller related to
the BPH Business.

(b) Notwithstanding anything in Section 2.01(a) to the contrary, the BPH Assets
shall exclude the following assets and properties owned by the Seller (the
“Excluded Assets”):

(i) all Receivables arising from the conduct of the BPH Business on or prior to
the Closing Date;

(ii) all insurance policies related to claims by the Seller for Losses arising
on or prior to the Closing Date;

(iii) all refunds related to Taxes now or hereafter paid by the Seller or any
Affiliate of the Seller, or attributable to the BPH Assets or the BPH Business,
relating to any period, or any portion of any period, ending on or prior to the
Closing Date;

(iv) all minute and stock books of the Seller and any other documents relating
to the organization, maintenance and existence of the Seller as a corporation;

(v) all damages, awards, payments and reimbursements of costs inuring to the
benefit of the Seller (including all structured settlement or deferred payment
awards and rights to insurance proceeds) arising out of any Action commenced
prior to the Closing, other than (A) any rights, pursuant to the Distribution
Agreement, of BSC or any other BSC Indemnified Party (as such term is defined in
the Distribution Agreement) and (B) any rights, pursuant to the Transaction
Agreement, of BSC or any other BSC Indemnified Party (as such term is defined in
the Transaction Agreement), in each case, in such Action; and

(vi) all rights of the Seller under this Agreement and the Ancillary Agreements.

SECTION 2.02 Assumption and Exclusion of Liabilities. (a) Upon the terms and
subject to the conditions of this Agreement, at the Closing, the Purchaser shall
assume and shall agree to pay, perform and discharge the following Liabilities
of the Seller, except for the Excluded Liabilities (the “Assumed Liabilities”):

(i) all Liabilities with respect to, arising out of or relating to the
ownership, possession or use of the BPH Assets or the operation of the BPH
Business, in each case, by the Purchaser after the Closing Date, including all
Claims or Losses related in whole or in

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

part to injuries and losses from products or services manufactured, produced,
filled, packaged, marketed, sold or otherwise distributed by or on behalf of the
Purchaser after the Closing Date;

(ii) all Liabilities under all contracts, licenses (including Seller IP
Agreements), sublicenses, agreements, leases, commitments, and sales and
purchase orders, and under all bids and offers, in each case, related to the BPH
Business, transferred to the Purchaser and to the extent attributable to the
period after the Closing Date (other than Liabilities or obligations
attributable to any failure by the Seller to comply with the terms thereof);

(iii) all Claims or Losses arising out of or resulting from the breach of any
representation or warranty, covenant or agreement by BSC contained in the
Distribution Agreement or resulting from the performance by BSC of its
obligations under Sections 2.02 and 2.05 of the Distribution Agreement; and

(iv) all Liabilities arising after the Closing Date relating to the employment
by the Purchaser of any employees of the Seller arising in the course of such
employment.

(b) Notwithstanding subsection (a) above, the Seller shall retain, and shall be
responsible for paying, performing and discharging when due, and the Purchaser
shall not assume or have any responsibility for, all Liabilities of the Seller
as of the Closing Date other than the Assumed Liabilities (the “Excluded
Liabilities”), including, without limitation:

(i) all Indebtedness of the Seller;

(ii) all Liabilities relating to employees of the Seller, including all
Liabilities under any of the Seller’s employee benefits agreements, plans or
other arrangements;

(iii) all accounts payable and other accrued liabilities with respect to the BPH
Business incurred on or prior to the Closing Date;

(iv) all Taxes now or hereafter owed by the Seller or any Affiliate of the
Seller, or attributable to the BPH Assets or the BPH Business, relating to any
period, or any portion of any period, ending on or prior to the Closing Date;

(v) all Liabilities pursuant to Environmental Law arising from or related to any
action, event, circumstance or condition related to the BPH Business or the Real
Property, in each case occurring or existing on or prior to the Closing Date;

(vi) all Claims or Losses related in whole or in part to injuries and losses
from products or services manufactured, produced, filled, packaged, marketed,
sold or otherwise distributed by or on behalf of the Seller on or prior to the
Closing Date;

(vii) all Liabilities arising out of any action, suit, proceeding or
investigation pending or threatened as of, or arising out of or relating to any
event or condition occurring or existing on or prior to, the Closing Date;

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(viii) all Liabilities under all contracts, licenses, sublicenses, agreements,
leases, subleases, commitments, and sales and purchase orders, and under all
bids and offers, in each case related to the BPH Business to the extent arising
on or prior to the Closing Date or otherwise attributable to any failure by the
Seller to comply with the terms thereof;

(ix) all Liabilities relating to or arising out of the Excluded Assets; and

(x) all other Liabilities with respect to, arising out of or relating to the
ownership, possession or use of the BPH Assets or the operation of the BPH
Business by the Seller or any Affiliate of the Seller prior to the Closing Date.

SECTION 2.03 Purchase Price; Allocation of Purchase Price. (a) The aggregate
purchase price for the BPH Assets shall be the sum of the First Payment, the
Second Payment and the Third Payment (the “Purchase Price”), payable in
accordance with Sections 2.06, 2.07 and 2.08.

(b) The Purchaser shall prepare and deliver to the Seller (at least three
Business Days prior to the Closing Date) a schedule allocating, as of the
Closing Date, the sum of the Purchase Price and the Assumed Liabilities, among
the BPH Assets, the Purchaser’s rights under this Agreement and the Ancillary
Agreements, in conformity with Section 1060 of the Code and the regulations
thereunder. The Purchaser and the Seller shall thereafter, in good faith,
mutually agree to such allocation on or prior to the Closing Date. The Purchaser
and the Seller in connection with their respective U.S. federal, state and local
Tax returns and other filings (including Internal Revenue Service Form 8594)
shall not take any position inconsistent with such treatment and allocation.

SECTION 2.04 Closing. Subject to the terms and conditions of this Agreement, the
sale and purchase of the BPH Assets and the assumption of the Assumed
Liabilities contemplated by this Agreement shall take place at a closing (the
“Closing”) to be held at the offices of Shearman & Sterling, 599 Lexington
Avenue, New York, New York at 10:00 A.M. New York time on the fifth Business Day
following the satisfaction or waiver of all conditions to the obligations of the
parties set forth in Sections 6.01, 6.02 and 6.03 (other than those which by
their nature are to be satisfied at the Closing) or at such other place or at
such other time or on such other date as the Seller and the Purchaser may
mutually agree upon in writing (the day on which the Closing takes place being
the “Closing Date”).

SECTION 2.05 Closing Deliveries by the Seller. At the Closing, the Seller shall
deliver or cause to be delivered to the Purchaser:

(a) the Bill of Sale, the Assignment of Intellectual Property and such other
instruments, in form and substance satisfactory to the Purchaser, as may be
requested by the Purchaser to transfer the BPH Assets to the Purchaser or
evidence such transfer on the public records;

(b) executed counterparts of the Assumption Agreement and the Transition
Services Agreement;

(c) a receipt for the First Payment and the Notes; and

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) the certificate and other documents required to be delivered pursuant to
Section 6.02.

SECTION 2.06 Closing Deliveries by the Purchaser. At the Closing, the Purchaser
shall deliver to the Seller:

(a) the First Payment less the amount of principal and accrued interest
outstanding under the Notes by wire transfer in immediately available funds to
an account designated by the Purchaser at least two Business Days prior to the
Closing Date;

(b) the Notes for cancellation;

(c) executed counterparts of the Assumption Agreement and the Transition
Services Agreement; and

(d) the certificate required to be delivered pursuant to Section 6.01.

SECTION 2.07 Second Payment. On the first anniversary of the Closing Date:

(a) the Purchaser shall deliver to the Seller the Second Payment by wire
transfer in immediately available funds to an account designated by the
Purchaser at least two Business Days prior to the first anniversary of the
Closing Date;

(b) the Seller shall deliver to the Purchaser a receipt for the Second Payment;
and

(c) for the avoidance of doubt, Purchaser shall have no right to withhold the
Second Payment or otherwise offset against the Second Payment with respect to
any Purchaser Amounts or Conditional Amounts.

SECTION 2.08 Third Payment. On the second anniversary of the Closing Date:

(a) the Purchaser shall deliver to the Seller the Third Payment less the amount
of the sum of (i) the Purchaser Amounts and (ii) any amounts that are the
subject of Third Party Infringement Claims of the type described in the
definition of Purchaser Amounts but which have not become Losses of the
Purchaser (“Conditional Amounts”) prior to the date of the second anniversary of
the Closing Date, by wire transfer in immediately available funds to an account
designated by the Purchaser at least two Business Days prior to the second
anniversary of the Closing Date; provided that the aggregate amounts deducted
from the Third Payment under this Section 2.08(a) shall not exceed $10,000,000;
and

(b) the Seller shall deliver to the Purchaser a receipt for the Third Payment.

SECTION 2.09 Release of Excess Deductions. Following the final resolution of any
matter in respect of which the Purchaser deducted a Conditional Amount from the
Third Payment pursuant to Section 2.08(a)(ii), any portion of such Conditional
Amount that is in excess of the Purchaser Amounts actually incurred by the
Purchaser in connection with the resolution of

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such matter shall be paid, together with interest accrued thereon from the
second anniversary of the Closing Date at a rate per annum equal to 1% above
that rate of interest that The Bank of America publicly announces as, and
declares to be, the regular commercial prime rate of interest of such bank that
such bank uses as a guideline for, and a standard in determining, actual
interest rates charged commercial borrowers (the “Prime Rate”), by the Purchaser
to the Seller as soon as reasonably practicable after such final resolution by
wire transfer in immediately available funds to an account designated by the
Seller. Changes in the interest rates applicable in determining the interest due
hereunder shall be made daily as of and immediately upon the occurrence of
changes in the Prime Rate.

SECTION 2.10 Purchaser Amounts Note. From and after the second anniversary of
the Closing Date and subject to the limitation set forth in Section 7.05, upon
receipt of a written request from the Purchaser including reasonable supporting
detail evidencing Purchaser’s calculation of the Purchaser Amounts or
Conditional Amounts, the Seller shall deliver one or more duly executed original
promissory notes having an aggregate principal amount of not more than $5
million, in the form of Exhibit 2.10 hereto (the “Purchaser Amounts Note”),
evidencing the Seller’s obligation to pay, upon the terms and subject to the
conditions set forth in the Purchaser Amounts Note, an amount equal to any
Purchaser Amounts in respect of which the Purchaser is entitled to be
indemnified under Section 7.02(e) and for which the Purchaser has not previously
received payment as a result of a deduction from the Third Payment pursuant to
Section 2.08(a), Section 7.02(e) or otherwise. If the Purchaser Amounts actually
paid by Purchaser to third parties are less than the Conditional Amounts
estimated by Purchaser in establishing the initial principal amount of a
Purchaser Amounts Note, the principal amount of such Purchaser Amounts Note
shall be reduced on a dollar-for-dollar basis to reflect such reduced Purchaser
Amounts effective as of the date such final Purchaser Amounts are calculable. If
the Purchaser has effected a Conversion (as defined in the Purchaser Amounts
Note) or the Purchaser Amount Note has been repaid by the Seller prior to any
such reduction in principal, the Purchaser shall pay to the Seller the amount of
such reduction, together with interest accrued thereon calculated in the manner
set forth in Section 2.09, as soon as reasonably practicable after the date such
final Purchaser Amounts are calculable by wire transfer in immediately available
funds to an account designated by the Seller.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

OF THE SELLER

As an inducement to the Purchaser to enter into this Agreement, the Seller
hereby represents and warrants to the Purchaser as follows:

SECTION 3.01 Organization, Authority and Qualification of the Seller. (a) The
Seller is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all necessary power and
authority to enter into this Agreement and the Ancillary Agreements, to carry
out its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The Seller is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which the properties
owned or leased by it or the operation of its business makes such licensing or
qualification necessary, except to the extent that the failure to be so licensed
or qualified and in good standing would not (a) adversely

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

affect the ability of the Seller to carry out its obligations under, and to
consummate the transactions contemplated by, this Agreement and the Ancillary
Agreements, (b) adversely affect the ability of the Seller to conduct the BPH
Business or (c) otherwise have a Material Adverse Effect. The entering into of
this Agreement by the Seller and the execution and delivery of the Ancillary
Agreements by the Seller, the performance by the Seller of its obligations
hereunder and thereunder and, subject to the approval of the transactions
contemplated by this Agreement by the affirmative vote of the holders of a
majority of the outstanding shares of common stock, par value $0.01 per share,
of the Seller (the “Requisite Stockholder Approval”), the consummation by the
Seller of the transactions contemplated hereby and thereby have been duly
authorized by all requisite action on the part of the Seller and its
stockholders. This Agreement has been duly entered into by the Seller, and upon
their execution, the Ancillary Agreements shall have been duly executed and
delivered by the Seller, and this Agreement constitutes, and (assuming due
authorization, execution and delivery by the Purchaser) upon their execution the
Ancillary Agreements shall constitute, legal, valid and binding obligations of
the Seller, enforceable against the Seller in accordance with their respective
terms, subject to (i) applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, and other laws relating to or affecting the
rights of creditors generally (including, without limitation, fraudulent
conveyance laws) and (ii) the exercise of judicial discretion in accordance with
general principles of equity, regardless of whether such enforceability is
considered in a proceeding at law or in equity, including, without limitation,
concepts of materiality, reasonableness, good faith and fair dealing and the
possible unavailability of specific performance, or injunctive relief.

(b) The Board of Directors of the Seller, by resolutions duly adopted by
unanimous written consent or unanimous vote of those voting at a meeting duly
called and held (and not subsequently rescinded or modified in any way), has
duly (i) determined that it is advisable and in the best interests of the Seller
to enter into this Agreement, (ii) approved the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby and (iii) resolved to recommend that the stockholders of the
Seller approve the transactions contemplated by this Agreement, and directed
that this Agreement be submitted for consideration by such stockholders, at the
Seller Stockholder Meeting.

SECTION 3.02 No Conflict. Except as set forth in Section 3.02 of the Purchase
Disclosure Schedule, assuming compliance with the notification requirements of
the HSR Act and satisfaction of the condition set forth in Section 6.01(c), the
entering into and performance of this Agreement and the execution, delivery and
performance of the Ancillary Agreements by the Seller do not and will not
(a) violate, conflict with or result in the breach of any provision of the
Certificate of Incorporation or By-laws of the Seller, (b) conflict with or
violate any Law or Governmental Order applicable to the Seller or any of its
assets, properties or businesses including, without limitation, the BPH
Business, or (c) conflict with, result in any breach of, constitute a default
(or event which with the giving of notice or lapse of time, or both, would
become a default) under, require any consent under, or give to others any rights
of termination, amendment, acceleration, suspension, revocation or cancellation
of, or result in the creation of any Encumbrance on any of the BPH Assets
pursuant to, any note, bond, mortgage or indenture, contract, agreement, lease,
sublease, license, permit, franchise or other instrument or arrangement to which
the Seller is a party or by which any of the such assets or properties is bound
or affected.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3.03 Governmental Consents and Approvals. Except as set forth in
Section 3.03 of the Purchase Disclosure Schedule, the performance of this
Agreement and the execution, delivery and performance of each Ancillary
Agreement by the Seller do not and will not require any consent, approval,
authorization or other order of, action by, filing with or notification to, any
Governmental Authority, except in connection with attaining the Requisite
Stockholder Approval and the notification requirements of the HSR Act.

SECTION 3.04 Financial Information; Books and Records. (a) True and complete
copies of (i) the unaudited statement of net assets of the BPH Business for the
two fiscal years ended immediately prior to the date hereof and the related
unaudited statements of income and cash flows, together with all related notes
and schedules thereto (all such financial statements being the “Financial
Statements”) and (ii) the unaudited statement of net assets of the BPH Business
as of the quarter ended immediately prior to the date hereof and the related
unaudited statements of income and cash flows (all such financial statements
being the “Interim Financial Statements”) have been delivered by the Seller to
the Purchaser. The Financial Statements and the Interim Financial Statements
(A) were prepared in accordance with the books of account and other financial
records of the Seller, (B) present fairly the financial condition and results of
operations of the BPH Business as of the dates thereof or for the periods
covered thereby, (C) have been prepared in accordance with GAAP applied on a
basis consistent with the past practices of the Seller in the preparation of its
audited financial statements and (D) include all adjustments (consisting only of
normal recurring accruals) that are necessary for a fair presentation of the
financial condition and the results of operations of the BPH Business as of the
dates thereof or for the periods covered thereby, subject in the case of the
Interim Financial Statements to normal recurring year-end adjustments and the
absence of footnotes.

(b) The books of account and other financial records of the Seller related to
the BPH Business: (i) reflect all items of income and expense and all assets and
Liabilities required to be reflected therein in accordance with GAAP applied on
a basis consistent with the past practices of the Seller in the preparation of
its audited financial statements, (ii) are in all material respects complete and
accurate, and do not contain or reflect any material inaccuracies or
discrepancies and (iii) have been maintained in accordance with good business
and accounting practices.

SECTION 3.05 Absence of Undisclosed Liabilities. Except as set forth in
Section 3.05 of the Purchase Disclosure Schedule, there are no Liabilities of
the BPH Business, other than Liabilities (a) reflected or reserved against the
Interim Financial Statement, or (b) incurred since the date of the Interim
Financial Statement in the ordinary course of business, consistent with past
practice, of the Seller and which do not and could not have a Material Adverse
Effect.

SECTION 3.06 Inventories. The values at which all Inventories are carried on the
Interim Financial Statement reflect the historical inventory valuation policy of
the Seller of stating such Inventories at the lower of cost or market value.
Except as set forth in Section 3.06 of the Purchase Disclosure Schedule, (a) the
Seller has good and marketable title to the Inventories free and clear of all
Encumbrances, (b) the Inventories do not consist of, in any material amount,
items that are obsolete or damaged, (c) the Inventories do not consist of any
items held on consignment and (d) the Inventories are in good and merchantable
condition in all material respects, are suitable and usable for the purposes for
which they are intended and are in a condition such that they can be sold in the
ordinary course of the BPH Business consistent with past practice.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3.07 Absence of Certain Changes, Events and Conditions. (a) Since the
date of the Interim Financial Statements through the date hereof, the BPH
Business has been conducted in the ordinary course and consistent with past
practice. As amplification and not limitation of the foregoing, except as set
forth in Section 3.07 of the Purchase Disclosure Schedule, since such date, the
Seller has not:

(i) permitted or allowed any of the BPH Assets to be subjected to any
Encumbrance, other than Permitted Encumbrances and Encumbrances that will be
released at or prior to the Closing;

(ii) written down or written up (or failed to write down or write up in
accordance with GAAP consistent with past practice) the value of any Inventories
or Receivables or revalued any of the BPH Assets other than in the ordinary
course of business consistent with past practice and in accordance with GAAP;

(iii) made any change in any method of accounting or accounting practice or
policy used by the Seller, other than such changes required by GAAP;

(iv) amended, terminated, cancelled or compromised any material claims of the
Seller (related to the BPH Business) or waived any other rights of substantial
value to the Seller (related to the BPH Business);

(v) sold, transferred, leased, subleased, licensed, sublicensed or otherwise
disposed of, any properties or assets, real, personal or mixed, of the BPH
Business (including, without limitation, the Owned Intellectual Property, the
Licensed Intellectual Property or the Seller IP Agreements), other than the sale
of Inventories in the ordinary course of business consistent with past practice;

(vi) merged with, entered into a consolidation with or acquired an interest of
5% or more in any Person or acquired a substantial portion of the assets or
business of any Person or any division or line of business thereof, or otherwise
acquired any material assets, in each case with respect to the BPH Business;

(vii) made any capital expenditure or commitment for any capital expenditure
with respect to the BPH Business in excess of $150,000 individually or $500,000
in the aggregate;

(viii) issued any sales orders or otherwise agreed to make any purchases
involving exchanges in value in excess of $50,000 individually or $150,000 in
the aggregate, other than in the ordinary course of business consistent with
past practice;

(ix) made any material changes in the customary methods of operations of the BPH
Business, including, without limitation, practices and policies relating to
manufacturing, purchasing, Inventories, marketing, selling and pricing;

(x) failed to pay any creditor any material amount owed to such creditor when
due;

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(xi) permitted to lapse or become abandoned any BPH Intellectual Property (or
any registration or grant thereof or any application relating thereto) to which,
or under which, the Seller has any right, title, interest or license;

(xii) failed to maintain the Seller’s plant, property and equipment related to
the BPH Business in good repair and operating condition, ordinary wear and tear
excepted;

(xiii) suffered any casualty loss or damage with respect to any of the BPH
Assets which in the aggregate have a replacement cost of more than $50,000,
whether or not such loss or damage shall have been covered by insurance;

(xiv) amended, modified or consented to the termination of any BPH Material
Contract or the Seller’s rights thereunder;

(xv)(i) abandoned, sold, assigned, or granted any security interest in or to any
item of the Owned Intellectual Property, Licensed Intellectual Property or
Seller IP Agreements, including, without limitation, failing to perform or cause
to be performed all applicable filings, recordings and other acts, and pay or
caused to be paid all required fees, royalties and taxes, to maintain and
protect its interest in such Owned Intellectual Property, Licensed Intellectual
Property or Seller IP Agreements, (ii) granted to any third party any license
with respect to any Owned Intellectual Property or Licensed Intellectual
Property, (iii) developed, created or invented any BPH Intellectual Property
jointly with any third party with respect to which the Seller would not retain
full ownership in such BPH Intellectual Property, or (iv) disclosed, or allow to
be disclosed, any confidential BPH Intellectual Property, unless such BPH
Intellectual Property is subject to a confidentiality or non-disclosure covenant
protecting against disclosure thereof;

(xvi) made, revoked or changed any express or deemed election, changed any
method of Tax accounting or settled or compromised any liability with respect to
Taxes relating to the BPH Business; or

(xvii) agreed, whether in writing or otherwise, to take any of the actions
specified in this Section 3.07 or granted any options to purchase, rights of
first refusal, rights of first offer or any other similar rights or commitments
with respect to any of the actions specified in this Section 3.07, except as
expressly contemplated by this Agreement and the Ancillary Agreements.

(b) Since the date of the Financial Statement for the fiscal year immediately
preceding the date hereof through the date hereof, the BPH Business has not
suffered a Material Adverse Effect.

SECTION 3.08 Litigation. Except as set forth in Section 3.08 of the Purchase
Disclosure Schedule (which, with respect to each Action set forth therein, sets
forth the parties, nature of the proceeding, date commenced, status, amount of
charges or other relief sought and, if applicable, paid or granted), there are
no Actions by or against the Seller or any Affiliate thereof relating to the BPH
Business or affecting any of the BPH Assets or the BPH Business pending before
any Governmental Authority (or, to the Knowledge of the Seller, threatened to be
brought by or before any Governmental Authority). The Seller is not, with
respect to either the BPH

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Business or any of the BPH Assets, subject to any Governmental Order (nor, to
the Knowledge of the Seller, are there any such Governmental Orders threatened
to be imposed by any Governmental Authority) which has or has had a Material
Adverse Effect or could affect the legality, validity or enforceability of this
Agreement, any Ancillary Agreement or the consummation of the transactions
contemplated hereby or thereby.

SECTION 3.09 Compliance with Laws. (a) The Seller has conducted and continues to
conduct the BPH Business in compliance, in all material respects, with all Laws
and Governmental Orders applicable to the Seller or any of the BPH Assets or the
BPH Business, and the Seller is not in violation of any such Law or Governmental
Order.

(b) Section 3.09(b) of the Purchase Disclosure Schedule sets forth a brief
description of each Governmental Order applicable to the Seller (related to the
BPH Business), the BPH Assets or the BPH Business.

SECTION 3.10 Product Approvals. (a) Schedule 3.10(a) of the Purchase Disclosure
Schedule sets forth, as of the date thereof, a list of all Product Approvals.

(b) The Seller has not sold or otherwise distributed any Products prior to
receiving any required Product Approval. The Seller has obtained, in all
countries or jurisdictions where the Seller is marketing the Products, all
applicable licenses, registrations, approvals, consents, clearances and
authorizations required by any Governmental Authority regulating the safety,
effectiveness and market clearance of the Products to sell, promote and market
the Products.

(c) The Seller is the sole and exclusive owner of the Product Approvals and has
not granted any right of reference with respect thereto.

(d) All manufacturing operations conducted by the Seller and its Affiliates (or,
to the Knowledge of the Seller, by third parties on behalf of the Seller and its
Affiliates) relating to the manufacturing and testing of the Products are being
conducted in compliance with good manufacturing practices and quality system
regulations.

(e) All of the Products are designed, manufactured, labeled, tested and
inspected in accordance with the specifications and standards contained in the
Product Approvals.

(f) All clinical trials with respect to the Products have been and are conducted
with reasonable care and in accordance with all applicable Laws and the stated
protocols for such clinical trials.

(g) Neither the Seller nor any of its Affiliates has received any notice that
any Governmental Authority (including the FDA) has commenced or is threatening
to initiate any action to withdraw any Product Approval to limit the ability of
the Seller to manufacture (or to have manufactured for it by a third party) or
market any Product or to request or recommend the recall or withdrawal of any
Product, or commenced or, to the Knowledge of the Seller, threatened to initiate
any action to enjoin production of such Products at any facility.

(h) All of the Seller’s submissions to the FDA and any other Governmental
Authority, whether oral, written or electronically delivered, were true,
accurate and complete as of

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the date made, and remain true, accurate and complete as of the date hereof, and
do not materially misstate any of the statements or information included
therein, or omit to state a material fact necessary to make the statements
therein not misleading.

(i) The Seller owns or has the right to use all material regulatory documents,
including all material marketing applications, clinical trial applications and
other correspondence and reports made to Governmental Authorities, necessary to
market and sell the Products as currently marketed and sold, and the
consummation of the transactions contemplated hereby will not impair any such
rights in any material respect.

(j) Schedule 3.10(j) of the Purchase Disclosure Schedule lists, in each case
with respect to the BPH Business, (i) all products and technologies in
development, (ii) current pre-clinical projects and line extension projects,
(iii) each clinical trial in progress or pending, including site, phase and
indication and (iv) the current product pipeline.

SECTION 3.11 Environmental Permits and Related Matters. (a) (i) The BPH Business
is in compliance with all applicable Environmental Laws and all Environmental
Permits; (ii) there has been no Release of any Hazardous Material on any of the
Real Property or, during the period of the Seller’s ownership, lease, use or
occupancy thereof, on any property formerly owned, leased, used or occupied by
the Seller and primarily used in the BPH Business; and (iii) there are no
Environmental Claims pending or, to the Knowledge of the Seller, threatened
against the Seller relating to the BPH Business or the Real Property.

(b) Neither entering into of this Agreement or the Ancillary Agreements nor the
consummation of the transactions contemplated hereby or thereby will require any
Remedial Action or notice to or consent of Governmental Authorities or third
parties pursuant to any applicable Environmental Law or Environmental Permit.

SECTION 3.12 BPH Material Contracts. (a) Section 3.12(a) of the Purchase
Disclosure Schedule lists each of the following contracts and agreements
(including, without limitation, oral agreements) of the Seller or any of its
Affiliates relating to the BPH Business (such contracts and agreements, being
the “BPH Material Contracts”):

(i) any purchase, production, sales, agency, distribution, advertising,
consulting or outsourcing contract with annual payments in excess of $25,000;

(ii) any contract related to the manufacturing of the Products;

(iii) any Seller IP Agreement, including patent, copyright and trademark
licenses and co-ownership, cooperation and coexistence agreements;

(iv) any collaboration, research and development contract and any other contract
relating to scientific and clinical relationships;

(v) all contracts and agreements with any Governmental Authority;

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(vi) any contract limiting the freedom of the Seller to engage in any line of
business or to compete with any other Person or restricting or purporting to
restrict the ability of the Seller to engage in any type of business or to
operate in any geographic area;

(vii) other than the Transaction Agreement, any contract granting to any Person
a right of first refusal or option or similar right to purchase or acquire any
asset, right or property that would constitute a BPH Asset;

(viii) any contract containing termination, consent or other provisions
triggered by the transactions contemplated by this Agreement;

(ix) all contracts, leases and subleases concerning the use, occupancy,
management or operation of any Real Property;

(x) all contracts with independent contractors or consultants (or similar
arrangements) to which the Seller is a party (related to the BPH Business) and
which are not cancellable without penalty or further payment and without more
than 30 days’ notice;

(xi) all contracts and agreements related to the BPH Business between the
Seller, on one hand, and any Affiliate of the Seller, on the other hand;

(xii) any other contract, agreement, invoice, purchase order and other
arrangement, for the purchase of Inventory, spare parts, other materials or
personal property primarily used in the BPH Business, with any supplier or for
the furnishing of services to the Seller (related to the BPH Business) under the
terms of which the Seller: (A) is likely to pay or otherwise give consideration
of more than $50,000 in the aggregate during the current calendar year, (B) is
likely to pay or otherwise give consideration of more than $100,000 in the
aggregate over the remaining term of such contract or (C) cannot be cancelled by
the Seller without penalty or further payment and without more than 30 days’
notice;

(xiii) any other contract, agreement, invoice, sales order and other
arrangement, for the sale of Products or other personal property, or for the
furnishing of services by the Seller relating to the BPH Business which: (A) is
likely to involve consideration of more than $50,000 in the aggregate during the
current calendar year, (B) is likely to involve consideration of more than
$100,000 in the aggregate over the remaining term of the contract or (C) cannot
be cancelled by the Seller without penalty or further payment and without more
than 30 days’ notice;

(xiv) all other contracts and agreements, whether or not made in the ordinary
course of business, which are material to the BPH Business, or the absence of
which would have a Material Adverse Effect.

(b) Except as set forth in Section 3.12(b) of the Purchase Disclosure Schedule,
each BPH Material Contract: (i) is valid and binding on the parties thereto and
is in full force and effect, (ii) is freely and fully assignable to the
Purchaser without penalty or other adverse consequences and (iii) upon
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements, except to the extent that any consents required to be
obtained under Section 6.02(d)

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

are not obtained, shall continue in full force and effect without penalty or
other adverse consequence. Neither the Seller nor any of its Affiliates is in
breach of, or default under, any BPH Material Contract.

(c) Except as set forth in Section 3.12(c) of the Purchase Disclosure Schedule,
to the Knowledge of the Seller, no other party to any BPH Material Contract is
in breach thereof or default thereunder and the Seller has received no notice of
termination, cancellation, breach or default under any BPH Material Contract.

(d) The Seller has made available to the Purchaser true and complete copies of
all BPH Material Contracts.

SECTION 3.13 Intellectual Property. (a) Section 3.13(a) of the Purchase
Disclosure Schedule sets forth a true and complete list of (i) all patents and
patent applications, registered trademarks and trademark applications,
registered copyrights and copyright applications, and domain names included in
the Owned Intellectual Property, (ii) all Seller IP Agreements, other than
commercially available off-the-shelf computer software licensed pursuant to
shrink-wrap or click-wrap licenses that is not material to the BPH Business and
(iii) other Owned Intellectual Property material to the BPH Business.

(b) Except as set forth in Section 3.13(b) of the Purchase Disclosure Schedule,
to the Knowledge of the Seller, the operation of the BPH Business as previously
conducted or as currently conducted and the use of the Owned Intellectual
Property and Licensed Intellectual Property in connection therewith, do not
conflict with, infringe, misappropriate, dilute or otherwise violate the
Intellectual Property or other proprietary rights, including rights of privacy,
publicity and endorsement, of any third party, and no Actions or Claims are
pending or, to the Knowledge of the Seller, threatened against the Seller
alleging any of the foregoing.

(c) Except as set forth in Section 3.13(c) of the Purchase Disclosure Schedule,
the Seller is the exclusive owner of the entire and unencumbered right, title
and interest in and to the Owned Intellectual Property and has the exclusive,
unencumbered right to all benefits under the Seller IP Agreements, and the
Seller has a valid right to use the Owned Intellectual Property and Licensed
Intellectual Property in the ordinary course of the BPH Business as presently
conducted, subject only to the terms of the Seller IP Agreements in the case of
the Licensed Intellectual Property.

(d) Except as set forth in Section 3.13(d) of the Purchase Disclosure Schedule,
no Owned Intellectual Property, or to the Knowledge of the Seller, any Licensed
Intellectual Property, is subject to any outstanding decree, order, injunction,
judgment or ruling restricting the use of such Owned Intellectual Property or
Licensed Intellectual Property or that would impair the validity or
enforceability of such Owned Intellectual Property or Licensed Intellectual
Property.

(e) Except as set forth in Section 3.13(e) of the Purchase Disclosure Schedule,
the Owned Intellectual Property and the Licensed Intellectual Property include
all of the Intellectual Property used in or related to the conduct of the BPH
Business, and there are no other items of Intellectual Property that are
material to the conduct of the BPH Business. The Owned Intellectual

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Property and, to the Knowledge of the Seller, the Licensed Intellectual
Property, are existing, valid and enforceable, and have not been adjudged
invalid or unenforceable in whole or part.

(f) Except as set forth in Section 3.13(f) of the Purchase Disclosure Schedule,
no Actions or Claims have been asserted or are pending or, to the Knowledge of
the Seller, threatened against the Seller (i) based upon or challenging or
seeking to deny or restrict the use by the Seller of any of the Owned
Intellectual Property or Licensed Intellectual Property, (ii) alleging that any
services provided by, processes used by, or products manufactured or sold by the
Seller (in connection with the BPH Business) infringe or misappropriate any
Intellectual Property right of any third party or (iii) alleging that the
Licensed Intellectual Property is being licensed or sublicensed in conflict with
the terms of any license or other agreement.

(g) Except as set forth in Section 3.13(g) of the Purchase Disclosure Schedule,
to the Knowledge of the Seller, no person is engaging in any activity that
infringes the Owned Intellectual Property or Licensed Intellectual Property. The
Seller has granted no license or other right to any third party with respect to
the Owned Intellectual Property or Licensed Intellectual Property. The
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements will not result in the termination or impairment of any of
the Owned Intellectual Property or the Seller IP Agreements.

(h) The Seller has taken reasonable steps in accordance with normal industry
practice to maintain the confidentiality of the Trade Secrets and other
confidential BPH Intellectual Property. Except as set forth in Section 3.13(h)
of the Purchase Disclosure Schedule, to the Knowledge of the Seller, (i) there
has been no misappropriation of any material Trade Secrets or other material
confidential BPH Intellectual Property by any person; (ii) no employee,
independent contractor or agent of the Seller has misappropriated any Trade
Secrets of any other person in the course of performance as an employee,
independent contractor or agent of the BPH Business; and (iii) no employee,
independent contractor or agent of the Seller has materially defaulted or
breached any term of any employment agreement, nondisclosure agreement,
assignment of invention agreement or similar agreement or contract relating in
any way to the protection, ownership, development, use or transfer of the Owned
Intellectual Property or the Licensed Intellectual Property.

SECTION 3.14 Real Property. (a) Section 3.14(a) of the Purchase Disclosure
Schedule lists: (i) the street address of each parcel of Owned Real Property,
(ii) the date on which each parcel of Owned Real Property was acquired,
(iii) the current owner of each parcel of Owned Real Property, (iv) information
relating to the recordation of the deed pursuant to which each parcel of Owned
Real Property was acquired, and (v) the current use of each parcel of Owned Real
Property.

(b) Section 3.14(b) of the Purchase Disclosure Schedule lists: (i) the street
address of each parcel of Leased Real Property, (ii) the identity of the lessor,
lessee and current occupant (if different from lessee) of each such parcel of
Leased Real Property, (iii) the terms (referencing applicable renewal periods)
and rental payment amounts (including all escalations) pertaining to each such
parcel of Leased Real Property, and (iv) the current use of each such parcel of
Leased Real Property.

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) The Seller is in peaceful and undisturbed possession of each parcel of Real
Property, and there are no contractual or legal restrictions that preclude or
restrict the ability to use the Real Property for the purposes for which it is
currently being used. Except as set forth in Section 3.14(c) of the Purchase
Disclosure Schedule, the Seller has not leased or subleased any parcel or any
portion of any parcel of Real Property to any other Person and no other Person
has any rights to the use, occupancy or enjoyment thereof pursuant to any lease,
sublease, license, occupancy or other agreement, nor has the Seller assigned its
interest under any lease or sublease listed in Section 3.14(b) of the Purchase
Disclosure Schedule to any third party.

SECTION 3.15 Tangible Personal Property. (a) Section 3.15(a) of the Purchase
Disclosure Schedule lists each item or distinct group of machinery, equipment,
tools, supplies, furniture, fixtures, personalty, vehicles and other tangible
personal property (the “Tangible Personal Property”) primarily used in the BPH
Business.

(b) Section 3.15(b) of the Purchase Disclosure Schedule sets forth a true and
complete list of all leases and subleases for Tangible Personal Property and any
and all material ancillary documents pertaining thereto (including, but not
limited to, all amendments, consents and evidence of commencement dates and
expiration dates).

SECTION 3.16 BPH Assets. (a) The Seller owns, leases or has the legal right to
use all the BPH Assets and, with respect to contract rights, is a party to and
enjoys the right to the benefits of all contracts, agreements and other
arrangements relating to the conduct of the BPH Business. The Seller has good
and marketable title to, or, in the case of leased or subleased BPH Assets,
valid and subsisting leasehold interests in, all the BPH Assets, free and clear
of all Encumbrances, except Permitted Encumbrances.

(b) The BPH Assets constitute all the properties, assets and rights forming a
part of, used or held, and all such properties, assets and rights as are
necessary in the conduct of the BPH Business. Except as set forth in
Section 3.16(b) of the Purchase Disclosure Schedule, the Seller has caused the
BPH Assets to be maintained in accordance with good business practice, and all
the BPH Assets are in good operating condition and repair and are suitable for
the purposes for which they are used and intended.

(c) The Seller has the complete and unrestricted power and unqualified right to
sell, assign, transfer, convey and deliver the BPH Assets or the right to use
the BPH Assets, as applicable, to the Purchaser without penalty or other adverse
consequences. Following the consummation of the transactions contemplated by
this Agreement and the execution of the instruments of transfer contemplated by
this Agreement, the Purchaser will own, with good, valid and marketable title,
or lease, under valid and subsisting leases, or otherwise acquire the interests
of the Seller in the BPH Assets, free and clear of any Encumbrances, other than
Permitted Encumbrances, and without incurring any penalty or other adverse
consequence, including, without limitation, any increase in rentals, royalties,
or license or other fees imposed as a result of, or arising from, the
consummation of the transactions contemplated by this Agreement.

SECTION 3.17 Customers. Listed in Section 3.17 of the Purchase Disclosure
Schedule are the names and addresses of all the Seller’s customers of the BPH
Business which ordered Products or any other goods or services from the Seller
in any Excluded Market (as such

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

term is defined in the Distribution Agreement) for the twelve-month period ended
on the last day of the month immediately preceding the date of the Purchase
Disclosure Schedule and the amount for which each such customer was invoiced
during such period. The Seller has not received any notice and does not have any
Knowledge that any significant customer of the BPH Business has ceased, or will
cease, to use the Products, goods or services of the Seller, or has
substantially reduced, or will substantially reduce, the use of such Products,
goods or services at any time.

SECTION 3.18 Suppliers. Listed in Section 3.18 of the Purchase Disclosure
Schedule are the names and addresses of all the suppliers of the BPH Business
from which the Seller ordered raw materials, supplies, merchandise and other
goods for the BPH Business for the twelve-month period ended on the last day of
the month immediately preceding the date of the Purchase Disclosure Schedule and
the amount for which each such supplier invoiced the Seller during such period.
The Seller has not received any notice that any such supplier will not sell raw
materials, supplies, merchandise and other goods to the Purchaser at any time
after the Closing Date on terms and conditions substantially similar to those
used in its current sales to the BPH Business, subject only to general and
customary price increases. Except as set forth in Section 3.18 of the Purchase
Disclosure Schedule, none of the raw materials, supplies, merchandise or other
goods supplied to the BPH Business are such that they are not generally
available in the market from more than one source.

SECTION 3.19 Taxes. (a) (i) All material returns, reports and forms (“Returns”)
in respect of Taxes required to be filed with respect to the BPH Business have
been timely filed, taking into account all applicable extensions; (ii) all Taxes
shown as due on such Returns or otherwise payable with respect to the BPH
Business have been paid; (iii) all such Returns are accurate and complete in all
material respects; (iv) no adjustment relating to such Returns has been proposed
in writing by any Tax authority; and (v) there are no Tax liens on any assets of
the BPH Business, except with respect to Taxes being contested in good faith or
Taxes for which payment is not yet due and for which adequate reserves have been
established on the Financial Statements.

(b)(i) There are no outstanding waivers or agreements extending the statute of
limitations for any period with respect to the assessment or collection of any
Tax to which the BPH Business may be subject; and (ii) there are no requests for
information from any relevant Tax authorities currently outstanding that involve
the Taxes of the BPH Business.

SECTION 3.20 Insurance. All material assets, properties and risks of the BPH
Business are, and for the past three years have been, covered by valid and,
except for insurance policies that have expired under their terms in the
ordinary course, currently effective insurance policies or binders of insurance
(including, without limitation, general liability insurance, property insurance
and workers’ compensation insurance) issued in favor of the Seller, in such
types and amounts and covering such risks as are consistent with customary
practices and standards of companies engaged in businesses and operations
similar to those of the Seller.

SECTION 3.21 Full Disclosure. (a) To the Knowledge of the Seller, there is no
fact or facts pertaining to the Seller or the BPH Business which could have a
Material Adverse Effect and which have not been disclosed in this Agreement, the
Purchase Disclosure Schedule, the Financial Statements, the Interim Financial
Statement or otherwise disclosed to the Purchaser by the Seller in writing.

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) No representation or warranty of the Seller in this Agreement, nor any
statement or certificate furnished or to be furnished to the Purchaser pursuant
to this Agreement, contains or will contain any untrue statement of a material
fact, or omits or will omit to state a material fact necessary to make the
statements contained herein or therein not misleading.

SECTION 3.22 Brokers. Other than Legg Mason Wood Walker Incorporated, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the transactions contemplated by this Agreement
or the Ancillary Agreements based upon arrangements made by or on behalf of the
Seller. The Seller is solely responsible for any amounts payable to Legg Mason
Wood Walker Incorporated.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

OF THE PURCHASER

As an inducement to the Seller to enter into this Agreement, the Purchaser
hereby represents and warrants to the Seller as follows:

SECTION 4.01 Organization and Authority of the Purchaser. The Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all necessary corporate power and authority to
enter into this Agreement and the Ancillary Agreements to which it is a party,
to carry out its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The entering into of this
Agreement by the Purchaser and the execution and delivery by the Purchaser of
the Ancillary Agreements to which the Purchaser is a party, the performance by
the Purchaser of its obligations hereunder and thereunder and the consummation
by the Purchaser of the transactions contemplated hereby and thereby have been
duly authorized by all requisite corporate action on the part of the Purchaser.
This Agreement has been duly entered into by the Purchaser, and upon their
execution, the Ancillary Agreements to which the Purchaser is a party shall have
been duly executed and delivered by the Purchaser, and this Agreement
constitutes, and (assuming due authorization, execution and delivery by the
Seller) upon their execution the Ancillary Agreements to which the Purchaser is
a party shall constitute, legal, valid and binding obligations of the Purchaser,
enforceable against the Purchaser in accordance with their respective terms,
subject to (i) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, and other laws relating to or affecting the rights of
creditors generally (including, without limitation, fraudulent conveyance laws)
and (ii) the exercise of judicial discretion in accordance with general
principles of equity, regardless of whether such enforceability is considered in
a proceeding at law or in equity, including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealing and the possible
unavailability of specific performance, or injunctive relief.

SECTION 4.02 No Conflict. Assuming compliance with the notification requirements
of the HSR Act, the entering into and performance by the Purchaser of this
Agreement and the execution, delivery and performance by the Purchaser of the
Ancillary Agreements to which the Purchaser is a party do not and will not
(a) violate, conflict with or result in the breach of any provision of the
Certificate of Incorporation or By-laws of the Purchaser, (b) conflict with or
violate any Law or Governmental Order applicable to the Purchaser or
(c) conflict

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

with, or result in any breach of, constitute a default (or event which with the
giving of notice or lapse of time, or both, would become a default) under,
require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of, any note,
bond, mortgage or indenture, contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which the Purchaser is a
party, which would adversely affect the ability of the Purchaser to carry out
its obligations under, and to consummate the transactions contemplated by, this
Agreement or by the Ancillary Agreements.

SECTION 4.03 Governmental Consents and Approvals. The performance by the
Purchaser of this Agreement and the execution, delivery and performance by the
Purchaser of each Ancillary Agreement to which the Purchaser is a party do not
and will not require any consent, approval, authorization or other order of,
action by, filing with, or notification to any Governmental Authority, except
the notification requirements of the HSR Act.

SECTION 4.04 Litigation. No Action by or against the Purchaser is pending or, to
the knowledge of the Purchaser after due inquiry, threatened, which could affect
the legality, validity or enforceability of this Agreement, any Ancillary
Agreement or the consummation of the transactions contemplated hereby or
thereby. The Purchaser is not subject to any Government Order (nor, to the
knowledge of the Purchaser after due inquiry, are there any such Governmental
Orders threatened to be imposed by any Governmental Authority) which could
affect the legality, validity or enforceability of this Agreement, any Ancillary
Agreement or the consummation of the transactions contemplated hereby or
thereby.

SECTION 4.05 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Purchaser.

ARTICLE V

ADDITIONAL AGREEMENTS

SECTION 5.01 Conduct of BPH Business Prior to the Closing. (a) The Seller
covenants and agrees that, except as described in Section 5.01(a) of the
Purchase Disclosure Schedule, between the date hereof and the time of the
Closing, the Seller shall not conduct the BPH Business other than in the
ordinary course and consistent with the Seller’s prior practice. Without
limiting the generality of the foregoing, except as described in Section 5.01(a)
of the Purchase Disclosure Schedule, the Seller shall (as it relates to the BPH
Business) (i) continue its pricing and purchasing policies, in accordance with
past practice; (ii) use its best efforts to (A) preserve intact the business
organization of the BPH Business, (B) continue in full force and effect without
material modification all existing policies or binders of insurance currently
maintained in respect of the BPH Business and (C) preserve its current
relationships with customers, suppliers and other persons with which it has
significant business relationships; (iii) not cancel, suspend or delay the
funding of any development programs with respect to the Products; (iv) maintain
the level, mix and quality of the Inventories consistent with past practice;
(v) not grant any rebates, discounts, advances or allowances to any customers of
the BPH Business, except in the ordinary course of business and consistent with
its past practice and (vi) not engage in any practice, take any action, fail to
take any action or enter into any transaction which could cause any
representation or

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

warranty of the Seller to be untrue or result in a breach of any covenant made
by the Seller in this Agreement.

(b) Except as described in Section 5.01(b) of the Purchase Disclosure Schedule,
the Seller covenants and agrees that, between the date hereof and the time of
the Closing, without the prior written consent of the Purchaser, the Seller will
not do any of the things enumerated in the second sentence of Section 3.07
(including, without limitation, clauses (i) through (xvii) thereof).

SECTION 5.02 Access to Information. (a) From the date hereof until the Closing,
upon reasonable notice, the Seller shall cause its officers, directors,
employees, agents, representatives, accountants and counsel to: (i) afford the
officers, employees, agents, accountants, counsel, financing sources and
representatives of the Purchaser reasonable access, during normal business
hours, to the offices, properties, plants, other facilities, books and records
of the Seller relating to the BPH Business, and to those officers, directors,
employees, agents, accountants and counsel of the Seller who have any knowledge
relating to the BPH Business and (ii) furnish to the officers, employees,
agents, accountants, counsel, financing sources and representatives of the
Purchaser such additional financial and operating data and other information
regarding the assets, properties, liabilities and goodwill of the BPH Business
(or legible copies thereof) as the Purchaser may from time to time reasonably
request.

(b) In order to facilitate the resolution of any claims made against or incurred
by the Seller prior to the Closing, for a period of five years after the
Closing, the Purchaser shall (i) retain the books and records relating to the
BPH Business relating to periods prior to the Closing in a manner reasonably
consistent with the prior practice of the Seller and (ii) upon reasonable
notice, afford the officers, employees, agents and representatives of the Seller
reasonable access (including the right to make, at the Seller’s expense,
photocopies), during normal business hours, to such books and records.

(c) In order to facilitate the resolution of any claims made by or against or
incurred by the Purchaser after the Closing or for any other reasonable purpose,
for a period of five years following the Closing, the Seller shall (i) retain
the books and records of the Seller which relate to the BPH Business and its
operations for periods prior to the Closing and which shall not otherwise have
been delivered to the Purchaser and (ii) upon reasonable notice, afford the
officers, employees, agents and representatives of the Purchaser reasonable
access (including the right to make photocopies, at the expense of the
Purchaser), during normal business hours, to such books and records.

(d) Each of the Seller and the Purchaser shall provide each other with such
cooperation and information as either of them reasonably may request of another
in filing any Return, amended return or claim for refund, determining a
liability for Taxes or a right to a refund of Taxes or participating in or
conducting any audit or other proceeding in respect of Taxes. Such cooperation
and information shall include providing copies of relevant Returns or portions
thereof, together with accompanying schedules and related work papers and
documents relating to rulings or other determinations by Tax authorities. Each
such party shall make its employees available on a mutually convenient basis to
provide explanations of any documents or information provided hereunder. Any
information obtained under this Section 5.02(d) shall be kept confidential,
except

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

as may be otherwise necessary in connection with the filing of Returns or claims
for refund or in conducting an audit or other proceeding.

SECTION 5.03 Confidentiality. The Seller agrees to, and shall cause its agents,
representatives, Affiliates, employees, officers and directors to: (a) treat and
hold as confidential (and not disclose or provide access to any Person to) all
information relating to Trade Secrets, Copyrights, processes, Patent and
Trademark applications, product development, price, customer and supplier lists,
pricing and marketing plans, policies and strategies, details of client and
consultant contracts, operations methods, product development techniques,
business acquisition plans and all other confidential or proprietary information
with respect to the BPH Business, (b) in the event that the Seller or any such
agent, representative, Affiliate, employee, officer or director becomes legally
compelled to disclose any such information, provide the Purchaser with prompt
written notice of such requirement so that the Purchaser may seek a protective
order or other remedy or waive compliance with this Section 5.03, (c) in the
event that such protective order or other remedy is not obtained, or the
Purchaser waives compliance with this Section 5.03, furnish only that portion of
such confidential information which is legally required to be provided and
exercise its best efforts to obtain assurances that confidential treatment will
be accorded such information, and (d) promptly furnish (prior to, at, or as soon
as practicable following, the Closing) to the Purchaser any and all copies (in
whatever form or medium) of all such confidential information then in the
possession of the Seller or any of its agents, representatives, Affiliates,
employees, officers and directors and, except as otherwise required by
Section 5.02(c), destroy any and all additional copies then in the possession of
the Seller or any of its agents, representatives, Affiliates, employees,
officers and directors of such information and of any analyses, compilations,
studies or other documents prepared, in whole or in part, on the basis thereof;
provided, however, that this sentence shall not apply to any information that,
at the time of disclosure, is available publicly and was not disclosed in breach
of this Agreement by the Seller, its agents, representatives, Affiliates,
employees, officers or directors; and provided further that, with respect to
Intellectual Property, specific information shall not be deemed to be within the
foregoing exception merely because it is embraced in general disclosures in the
public domain. In addition, with respect to Intellectual Property, any
combination of features shall not be deemed to be within the foregoing exception
merely because the individual features are in the public domain unless the
combination itself and its principle of operation are in the public domain. The
Seller agrees and acknowledges that remedies at law for any breach of its
obligations under this Section 5.03 are inadequate and that in addition thereto
the Purchaser shall be entitled to seek equitable relief, including injunction
and specific performance, in the event of any such breach.

SECTION 5.04 Regulatory and Other Authorizations; Notices and Consents. (a) The
Seller shall use all commercially reasonable efforts to obtain all
authorizations, consents, orders and approvals of all Governmental Authorities
that may be or become necessary for the performance of its obligations pursuant
to this Agreement or its execution and delivery of, and the performance of its
obligations pursuant to, the Ancillary Agreements and will cooperate fully with
the Purchaser in promptly seeking to obtain all such authorizations, consents,
orders and approvals. Each party hereto agrees to make an appropriate filing, if
necessary, pursuant to the HSR Act with respect to the transactions contemplated
by this Agreement within five Business Days of the date hereof and to supply as
promptly as practicable to the appropriate Governmental Authorities any
additional information and documentary material that may be requested pursuant
to the HSR Act.

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The Seller shall give promptly such notices to third parties and use all
commercially reasonable efforts to obtain such third party consents as the
Purchaser may in its sole discretion deem necessary or desirable in connection
with the transactions contemplated by this Agreement.

(c) The Purchaser shall cooperate and use all reasonable efforts to assist the
Seller in giving such notices and obtaining such consents; provided, however,
that the Purchaser shall have no obligation to give any guarantee or other
consideration of any nature in connection with any such notice, consent or to
consent to any change in the terms of any agreement or arrangement which the
Purchaser in its reasonable discretion may deem adverse to the interests of the
Purchaser or the BPH Business.

(d) The Seller and the Purchaser agree that, in the event that any consent,
approval or authorization necessary or desirable to preserve for the BPH
Business any right or benefit under any lease, license, contract, commitment or
other agreement or arrangement to which the Seller is a party is not obtained
prior to the Closing, the Seller will, subsequent to the Closing, cooperate with
the Purchaser in attempting to obtain such consent, approval or authorization as
promptly thereafter as practicable. If such consent, approval or authorization
cannot be obtained, the Seller shall use its best efforts to provide the
Purchaser with the rights and benefits of the affected lease, license, contract,
commitment or other agreement or arrangement for the term of such lease,
license, contract or other agreement or arrangement, and, if the Seller provides
such rights and benefits, the Purchaser shall assume the obligations and burdens
thereunder to the extent that such obligations and burdens constitute Assumed
Liabilities.

SECTION 5.05 Notice of Developments. Prior to the Closing, the Seller shall
promptly notify the Purchaser in writing of (a) all events, circumstances, facts
and occurrences arising subsequent to the date of this Agreement which could
result in any breach of a representation or warranty or covenant of the Seller
in this Agreement or which could have the effect of making any representation or
warranty of the Seller in this Agreement untrue or incorrect in any respect and
(b) all other material developments affecting the assets, Liabilities, business,
financial condition, operations, results of operations, customer or supplier
relations, projections or prospects of the BPH Business.

SECTION 5.06 Non-Competition. (a) For a period of five years after the Closing
or, in the European Union, for a period of three years after the Closing (in
either case, the “Restricted Period”), the Seller shall not engage, directly or
indirectly, in any business anywhere in the world that manufactures, markets,
distributes, sells and/or researches and develops products or services of the
kind manufactured, marketed, distributed, sold and/or researched and developed
by the BPH Business as of the Closing Date or, without the prior written consent
of the Purchaser, directly or indirectly, own an interest in, manage, operate,
join, control, lend money or render financial or other assistance to or
participate in or be connected with, as an officer, employee, partner,
stockholder, consultant or otherwise, any Person that competes with the BPH
Business in the manufacture, marketing, distribution, sale and/or research and
development of products or services of the kind manufactured, marketed,
distributed, sold and/or researched and developed by the BPH Business as of the
Closing Date; provided, however, that, for the purposes of this Section 5.06,
ownership of securities having no more than five percent of the outstanding
voting power of any competitor which are listed on any national securities
exchange shall not be deemed to be in

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

violation of this Section 5.06 as long as the Person owning such securities has
no other connection or relationship with such competitor.

(b) As a separate and independent covenant, the Seller agrees with the Purchaser
that, for a period of five years following the Closing, the Seller will not in
any way, directly or indirectly, for the purpose of conducting or engaging in
any business that manufactures, markets, distributes, sells and/or researches
and develops products or services of the kind manufactured, marketed,
distributed, sold and/or researched and developed by the BPH Business as of the
Closing Date, call upon, solicit, advise or otherwise do, or attempt to do,
business with any Person who was a customer of the BPH Business at any time
prior to the Closing Date or take away or interfere or attempt to interfere with
any custom, trade, business or patronage of the BPH Business.

(c) The Restricted Period shall be extended by the length of any period during
which the Seller is in breach of the terms of this Section 5.06.

(d) The Seller acknowledges that the covenants of the Seller set forth in this
Section 5.06 are an essential element of this Agreement and that, but for the
agreement of the Seller to comply with these covenants, the Purchaser would not
have entered into this Agreement. The Seller acknowledges that this Section 5.06
constitutes an independent covenant and shall not be affected by performance or
nonperformance of any other provision of this Agreement by the Purchaser. The
Seller has independently consulted with its counsel and after such consultation
agrees that the covenants set forth in this Section 5.06 are reasonable and
proper.

SECTION 5.07 Excluded Liabilities. The Seller shall pay and discharge the
Excluded Liabilities as and when the same become due and payable.

SECTION 5.08 Bulk Transfer Laws. The Purchaser hereby waives compliance by the
Seller with any applicable bulk sale or bulk transfer laws of any jurisdiction
in connection with the sale of the BPH Assets to the Purchaser (other than any
obligations with respect to the application of the proceeds therefrom). Pursuant
to Article VII, the Seller has agreed to indemnify the Purchaser against any and
all liabilities (including, but not limited to, any liabilities for Taxes of
Seller as a transferee or otherwise) which may be asserted by third parties
against the Purchaser as a result of the Seller’s noncompliance with any such
law.

SECTION 5.09 Transition Services. Following the Closing Date, the Seller shall
provide, or cause to be provided, to the BPH Business those services that are
currently provided by the Seller and its Affiliates to the BPH Business, at
cost, all as more fully set forth in a transition services agreement
substantially in the form attached hereto as Exhibit 5.09 (the “Transition
Services Agreement”) to be entered into by the Seller and the Purchaser as of
the Closing Date. Not less that ten days following the date hereof, the Seller
shall provide to the Purchaser a comprehensive list of all services currently
provided by the Seller and its Affiliates to the BPH Business and a list of the
personnel of the Seller and its Affiliates performing services for the BPH
Business. Thereafter, the Purchaser shall determine, at its discretion, which
services and personnel it will require to be provided pursuant to the terms of
the Transition Services Agreement and shall complete Exhibit A and Exhibit B of
the Transition Services Agreement accordingly.

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 5.10 Public Announcements. No press release related to this Agreement or
the transactions contemplated herein, or any other announcement or communication
relating to the subject matter of any Acquisition Document shall be issued or
made without the consent of the other party, except any public disclosure which
the Seller or the Purchaser in its good faith judgment believes is required by
Law (in which case the party making the disclosure will use its commercially
reasonable efforts to consult with the other party prior to making any such
disclosure).

SECTION 5.11 License. Subject to the terms and conditions herein, the Purchaser
hereby grants (to the extent permitted in the Seller IP Agreements) to the
Seller a royalty-free, worldwide, non-transferable (except as provided below)
right and license to use the Software (as it exists as of the Closing Date)
utilized in the Products in connection with the Seller’s business other than any
business that may reasonably compete with the BPH Business in the manufacture,
marketing, distribution, sale and/or research and development of products or
services of the kind manufactured, marketed, distributed, sold and/or researched
and developed by the BPH Business as of the Closing Date. The Seller may
sublicense the right and license granted hereunder to third parties, subject to
the limitations contained herein, and the Seller agrees that it shall be solely
responsible for any actions of its sublicensees in contravention of such
limitations.

SECTION 5.12 Stockholder Meeting; Proxy Materials. (a) As promptly as
practicable after the execution of this Agreement, the Seller shall (i) take all
action necessary to duly call, give notice of, convene and hold a meeting of its
stockholders (which may be held in conjunction with its 2007 annual stockholder
meeting) for the purpose of obtaining the Requisite Stockholder Approval (such
meeting, the “Seller Stockholder Meeting”), (ii) include in the Proxy Statement
the recommendation of the Board of Directors of the Seller that the stockholders
of the Seller approve the consummation of the transactions contemplated by this
Agreement (the “Recommendation”) and (iii) use its reasonable best efforts to
take all action necessary to obtain the Requisite Stockholder Approval,
including postponing or adjourning the Seller Stockholder Meeting to obtain a
quorum or to solicit additional proxies or calling, giving notice of, convening
and holding additional stockholders’ meetings, it being understood by the
Purchaser that the outcome of any vote taken at the Seller Stockholder Meeting
shall not in and of itself be dispositive as to whether the Seller has complied
with its obligations under this clause (iii). Neither the Board of Directors of
the Seller nor any committee thereof shall directly or indirectly (x) withdraw,
modify or qualify, or publicly propose to withdraw, modify or qualify, the
Recommendation or (y) take any other action or make any other public statement
in connection with the Seller Stockholder Meeting inconsistent with such
Recommendation.

(b) In connection with the Seller Stockholder Meeting, the Company will (i) as
promptly as reasonably practicable, prepare and file with the Securities and
Exchange Commission the proxy statement (such proxy statement, as amended or
supplemented, being referred to herein as the “Proxy Statement”),
(ii) thereafter mail to its stockholders as promptly as reasonably practicable,
the Proxy Statement and all other customary proxy or other materials for
meetings such as the Seller Stockholder Meeting, (iii) to the extent required by
applicable Law, as promptly as reasonably practicable prepare, file and
distribute to the stockholders of the Seller any supplement or amendment to the
Proxy Statement if any event shall occur which requires such action at any time
prior to the Seller Stockholder Meeting and (iv) otherwise use its reasonable
best efforts to comply with all requirements of Law applicable to the Seller
Stockholder Meeting. The

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Seller will provide the Purchaser with a reasonable opportunity to review and
comment upon the Proxy Statement, or any amendments or supplements thereto,
prior to filing any such documents with the Securities and Exchange Commission.

ARTICLE VI

CONDITIONS TO CLOSING

SECTION 6.01 Mutual Conditions to the Closing. The respective obligations of the
Seller and the Purchaser to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or written waiver, at or prior to
the Closing, of each of the following conditions:

(a) HSR Act. Any waiting period (and any extension thereof) under the HSR Act
applicable to the purchase of the BPH Assets contemplated by this Agreement
shall have expired or shall have been terminated;

(b) Other Governmental Approvals. Any waiting period required under any
applicable Laws (other than the HSR Act) shall have expired or shall have been
terminated, and the Seller and the Purchaser shall have received, each in form
and substance satisfactory to the Purchaser, all consents, approvals and
authorizations of all Governmental Authorities; and

(c) No Injunction. No court of competent jurisdiction or other competent
Governmental Authority shall have issued an order, decree or injunction or taken
any other action restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement.

(d) Stockholder Approval. The Seller shall have obtained the Requisite
Stockholder Approval.

SECTION 6.02 Conditions to Obligations of the Seller. In addition to
Section 6.01, the obligations of the Seller to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment or written
waiver, at or prior to the Closing, of each of the following conditions:

(a) Representations, Warranties and Covenants. The representations and
warranties of the Purchaser contained in this Agreement shall have been true and
correct in all material respects when made and shall be true and correct in all
material respects as of the Closing, with the same force and effect as if made
as of the Closing Date (other than such representations and warranties that are
made as of another date, which shall be true and correct in all material
respects as of such date), the covenants and agreements contained in this
Agreement to be complied with by the Purchaser on or before the Closing Date
shall have been complied with in all material respects, and the Seller shall
have received a certificate from the Purchaser to such effect signed by a duly
authorized officer thereof; and

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Ancillary Agreements. The Purchaser shall have executed and delivered to the
Seller each of the Ancillary Agreements to which it is a party.

SECTION 6.03 Conditions to Obligations of the Purchaser. In addition to
Section 6.01, the obligations of the Purchaser to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment or written
waiver, at or prior to the Closing, of each of the following conditions:

(a) Representations, Warranties and Covenants. The representations and
warranties of the Seller contained in this Agreement (i) that are not qualified
by “materiality” or “Material Adverse Effect” shall have been true and correct
in all material respects when made and shall be true and correct in all material
respects as of the Closing Date with the same force and effect as if made as of
the Closing Date and (ii) that are qualified by “materiality” or Material
Adverse Effect” shall have been true and correct when made and shall be true and
correct as of the Closing Date with the same force and effect as if made as of
the Closing Date, (other than such representations and warranties that are made
as of another date, which shall be true and correct in all material respects as
of such date), the covenants and agreements contained in this Agreement to be
complied with by the Seller on or before the Closing Date shall have been
complied with in all material respects, and the Purchaser shall have received a
certificate of the Seller to such effect signed by a duly authorized officer
thereof;

(b) No Proceeding or Litigation. No Action shall have been commenced or
threatened by or before any Governmental Authority against either the Seller or
the Purchaser, seeking to restrain or materially and adversely alter the
transactions contemplated by this Agreement which, in the reasonable, good faith
determination of the Purchaser, is likely to render it impossible or unlawful to
consummate such transactions or which could have a Material Adverse Effect or
otherwise render inadvisable, in the sole discretion of the Purchaser, the
consummation of the transactions contemplated by this Agreement;

(c) Consents and Approvals. Any waiting period required under any applicable
Laws (other than the HSR Act) shall have expired or shall have terminated, and
the Purchaser and the Seller shall have received, each in form and substance
reasonably satisfactory to the Purchaser, all authorizations, consents, orders
and approvals of all Governmental Authorities and all third party consents which
the Purchaser in its sole discretion deems necessary for the consummation of the
transactions contemplated by this Agreement and the Ancillary Agreements,
including, without limitation, all third party consents required under any BPH
Material Contracts;

(d) No Material Adverse Effect. No event or events shall have occurred, or be
reasonably likely to occur, which, individually or in the aggregate, have, or
could have, a Material Adverse Effect;

(e) Ancillary Agreements. The Seller shall have executed and delivered to the
Purchaser each of the Ancillary Agreements to which it is a party;

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) Distribution Agreement. The Distribution Agreement shall have been
terminated in accordance with Section 8.03 and Section 8.04 thereof; and

(g) AMS Settlement and License Agreement Payments. The Seller shall have made
all payments required or permitted to be made by it in respect of all royalties
payable by or on behalf of the Seller under the AMS Settlement and License
Agreement, including Section 3.03 thereof.

ARTICLE VII

INDEMNIFICATION

SECTION 7.01 Survival of Representations and Warranties.

(a) The representations and warranties of the Seller contained in this Agreement
and the Ancillary Agreements shall survive the Closing until 18 months after the
Closing Date; provided, however, that (i) the representations and warranties
made pursuant to Sections 3.01, 3.16 and 3.22 shall survive indefinitely,
(ii) the representations and warranties dealing with Tax matters shall survive
the close of business on the 120th day following the expiration of the
applicable statute of limitations with respect to the Tax liabilities in
question (giving effect to any waiver, mitigation or extension thereof),
(iii) insofar as any claim is made by the Purchaser for the breach of any
representation or warranty of the Seller contained herein, which claim arises
out of allegations of personal injury or property damage suffered by any third
party on or prior to the Closing Date or attributable to products or Inventory
sold or shipped on or prior to the Closing Date, such representations and
warranties shall, for purposes of such claim by the Purchaser, survive until
thirty calendar days after the expiration of the applicable statute of
limitations governing such claims, and (iv) insofar as any claim is made by the
Purchaser for the breach of any representation or warranty of the Seller
contained herein relating to environmental matters, such representations and
warranties shall, for purposes of such claims by the Purchaser, survive the
Closing until the tenth anniversary of the Closing Date. If written notice of a
claim has been given prior to the expiration of the applicable representations
and warranties by the Purchaser to the Seller, then the relevant representations
and warranties shall survive as to such claim, until such claim has been finally
resolved.

(b) The representations and warranties of the Purchaser contained in this
Agreement and the Ancillary Agreements shall survive the Closing until 18 months
after the Closing Date; provided, however, that the representations and
warranties made pursuant to Sections 4.01 and 4.05 shall survive indefinitely.
If written notice of a claim has been given prior to the expiration of the
applicable representations and warranties by the Seller to the Purchaser, then
the relevant representations and warranties shall survive as to such claim,
until such claim has been finally resolved.

SECTION 7.02 Indemnification by the Seller. The Purchaser and its Affiliates,
officers, directors, employees, agents, successors and assigns (each a
“Purchaser Indemnified Party”) shall be indemnified and held harmless by the
Seller for and against any and all Liabilities, losses, diminution in value,
damages, claims, costs and expenses, interest, awards, judgments and

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

penalties (including, without limitation, attorneys’ and consultants’ fees and
expenses) actually suffered or incurred by them (including, without limitation,
any Action brought or otherwise initiated by any of them) (hereinafter a
“Loss”), arising out of or resulting from:

(a) the breach of any representation or warranty made by the Seller contained in
the Acquisition Documents (it being understood that such representations and
warranties shall be interpreted without giving effect to (i) any limitations or
qualifications as to “materiality” (including the word “material”) or “Material
Adverse Effect” set forth therein or (ii) any exception set forth in the
Purchase Disclosure Schedule to the extent that any such exception constitutes
an Excluded Liability);

(b) the breach of any covenant or agreement by the Seller contained in the
Acquisition Documents;

(c) Liabilities arising from or related to any failure to comply with laws
relating to bulk transfers or bulk sales with respect to the transactions
contemplated by this Agreement (notwithstanding the waiver contained in
Section 5.08);

(d) the Excluded Liabilities; and

(e) the Purchaser Amounts.

To the extent that the Seller’s undertakings set forth in this Section 7.02 may
be unenforceable, the Seller shall contribute the maximum amount that it is
permitted to contribute under applicable Law to the payment and satisfaction of
all Losses incurred by the Purchaser Indemnified Parties.

SECTION 7.03 Indemnification by the Purchaser. The Seller and its Affiliates,
officers, directors, employees, agents, successors and assigns (each a “Seller
Indemnified Party”) shall be indemnified and held harmless by the Purchaser for
and against any and all Losses, arising out of or resulting from:

(a) the breach of any representation or warranty made by the Purchaser contained
in the Acquisition Documents;

(b) the breach of any covenant or agreement by the Purchaser contained in the
Acquisition Documents; and

(c) the Assumed Liabilities.

To the extent that the Purchaser’s undertakings set forth in this Section 7.03
may be unenforceable, the Purchaser shall contribute the maximum amount that it
is permitted to contribute under applicable Law to the payment and satisfaction
of all Losses incurred by the Seller Indemnified Parties.

SECTION 7.04 Enforcing Claims Under Indemnity. Unless otherwise provided in this
Article VII, an Indemnified Party shall give the Indemnifying Party notice of
any matter which an Indemnified Party has determined has given or could give
rise to a right of indemnification

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

under this Agreement, within sixty (60) days of such determination, stating the
amount of the Loss, if known, and method of computation thereof, and containing
a reference to the Section of this Agreement in respect of which it elects to
seek and recover indemnification. The obligations and liabilities of the
Indemnifying Party under this Article VII with respect to Losses arising from
Claims of any third party which are subject to the indemnification provided for
in this Article VII (“Third Party Claims”) shall be governed by and be
contingent upon the following additional terms and conditions: if an Indemnified
Party shall receive notice of any Third Party Claim, the Indemnified Party shall
give the Indemnifying Party notice of such Third Party Claim within thirty
(30) days of the receipt by the Indemnified Party of such notice; provided,
however, that the failure to provide such notice shall not release the
Indemnifying Party from any of its obligations under this Article VII except to
the extent that the Indemnifying Party is materially prejudiced by such failure
and shall not relieve the Indemnifying Party from any other obligation or
liability that it may have to any Indemnified Party otherwise than under this
Article VII. The Indemnifying Party shall be entitled to assume and control the
defense of such Third Party Claim at its expense and through counsel of its
choice if it acknowledges its obligation to indemnify the Indemnified Party in
respect of such Third Party Claim and of its intention to assume and control the
defense thereof within five (5) days of the receipt of such notice from the
Indemnified Party; provided, however, that if there exists or is reasonably
likely to exist a conflict of interest that would make it inappropriate in the
judgment of the Indemnified Party in its reasonable discretion for the same
counsel to represent both the Indemnified Party and the Indemnifying Party, then
the Indemnified Party shall be entitled to retain its own counsel in each
jurisdiction for which the Indemnified Party determines counsel is required, at
the expense of the Indemnifying Party; provided further that, in respect of any
matter relating to Intellectual Property, the Purchaser shall be entitled to
retain its own counsel and fully control the defense of, and prosecution of
counterclaims related to, any such Third Party Claim. In the event that the
Indemnifying Party exercises the right to undertake any such defense against any
such Third Party Claim as provided above, the Indemnified Party shall cooperate
with the Indemnifying Party in such defense and make available to the
Indemnifying Party, at the Indemnifying Party’s expense, all witnesses,
pertinent records, materials and information in the Indemnified Party’s
possession or under the Indemnified Party’s control relating thereto as is
reasonably required by the Indemnifying Party. Similarly, in the event the
Indemnified Party is, directly or indirectly, conducting the defense against any
such Third Party Claim, the Indemnifying Party shall cooperate with the
Indemnified Party in such defense and make available to the Indemnified Party,
at the Indemnifying Party’s expense, all such witnesses, records, materials and
information in the Indemnifying Party’s possession or under the Indemnifying
Party’s control relating thereto as is reasonably required by the Indemnified
Party; provided, however, that the foregoing expenses and costs when added to
the financial obligations of the Indemnifying Party under this Section 7.04
shall not exceed $15,000,000 with respect to indemnification claims pursuant to
Section 7.02(e). Neither the Indemnifying Party nor the Indemnified Party may
settle any such Third Party Claim without the prior written consent of the other
party, unless such settlement (a) does not subject the other party to any
monetary liability (other than any monetary liability the Indemnifying Party may
have to the Indemnified Party under the terms of this Agreement, including
Sections 7.02 and 7.03) or impose any restriction on the other party’s future
activity or conduct and (b) includes a complete, unconditional release of the
other party from all liabilities with respect to such Third Party Claim. The
Indemnifying Party or the Indemnified Party, as the case may be, shall keep the
other party reasonably apprised of material developments related to the
settlement of any such

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Third Party Claim, including providing the other party with copies of
correspondence with third parties that the Indemnifying or Indemnified Party, as
the case may be, determines is material to the settlement of such Third Party
Claim, and shall provide the other party with advance notice of any such
settlement. Nothing contained herein shall be construed as to release the
Indemnified Party from its obligations under any other provision contained in
this Article VII.

SECTION 7.05 Limits on Indemnification. Notwithstanding anything to the contrary
contained in this Agreement: (a) an Indemnifying Party shall not be liable for
any claim for indemnification pursuant to Sections 7.02 or 7.03, unless and
until the aggregate amount of indemnifiable Losses which may be recovered from
the Indemnifying Party equals or exceeds $500,000, after which the Indemnifying
Party shall be liable only for those Losses in excess of $500,000; and (b) the
maximum amount of indemnifiable Losses which may be recovered from an
Indemnified Party arising out of or resulting from the causes set forth in
Section 7.02(a) or 7.03(a), as the case may be, shall be an amount equal to the
Purchase Price; provided, that the limitations in (a) shall not apply to
Purchaser Amounts, Conditional Amounts or representations and warranties made
pursuant to Section 3.19 and the limitations in (b) shall not apply to
representations and warranties made pursuant to Section 3.19; provided further
that the maximum amount of indemnifiable Losses which the Purchaser may recover
from the Seller solely under Section 7.02(e) shall be $15,000,000.
Notwithstanding anything to the contrary contained in this agreement, the
foregoing limitations shall not apply in respect of any claim for
indemnification arising out of or resulting from fraud or intentional
misrepresentation on the part of the Indemnifying Party.

SECTION 7.06 Treatment of Indemnity Payments. The Seller and the Purchaser agree
(to the extent permitted by applicable Law) to treat all payments made by either
party to or for the benefit of the other party under any indemnity provisions of
this Agreement and for any misrepresentations or breach of warranties or
covenants as adjustments to the Purchase Price for Tax purposes and that such
treatment shall govern for all purposes hereof.

SECTION 7.07 Set-off Rights. In addition to any other rights and remedies it may
have under this Agreement and applicable Law, but subject to the limitations set
forth in Sections 2.08 and 7.05, the Purchaser may exercise a right of set-off
against the Second Payment or the Third Payment as a result of any Losses
arising out of or resulting from the matters set forth in clauses (a) through
(d) of Section 7.02. The Purchaser shall promptly notify the Seller of any such
set-off; provided, however, that the Purchaser’s failure to so notify the Seller
shall not affect the validity of any such set-off.

ARTICLE VIII

TERMINATION

SECTION 8.01 Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by the Purchaser if, between the date hereof and the Closing: (i) an event
or condition occurs that has resulted in a Material Adverse Effect, (ii) any
representations and warranties of the Seller contained in this Agreement
(1) that are not qualified by

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“materiality” or “Material Adverse Effect” shall not have been true and correct
in all material respects when made or (2) that are qualified by “materiality” or
“Material Adverse Effect” shall not have been true and correct when made,
(iii) the Seller shall not have complied in all material respects with the
covenants or agreements contained in this Agreement to be complied with by it or
(iv) the Seller makes a general assignment for the benefit of creditors, or any
proceeding shall be instituted by or against the Seller seeking to adjudicate
any of them a bankrupt or insolvent, or seeking liquidation, winding up or
reorganization, arrangement, adjustment, protection, relief or composition of
its debts under any Law relating to bankruptcy, insolvency or reorganization;

(b) by either the Seller or the Purchaser if the Closing shall not have occurred
by six months after the date hereof; provided, however, that the right to
terminate this Agreement under this Section 8.01(b) shall not be available to
any party whose failure to fulfill any obligation under this Agreement shall
have been the cause of, or shall have resulted in, the failure of the Closing to
occur on or prior to such date;

(c) by either the Purchaser or the Seller in the event that any Governmental
Authority shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement and such order, decree, ruling or other action shall have become
final and nonappealable;

(d) by either the Purchaser or the Seller in the event that the Requisite
Stockholder Approval is not obtained at the Seller Stockholder Meeting;

(e) by the Seller, if the Requisite Stockholder Approval is obtained at the
Seller Stockholder Meeting and Closing has not occurred within sixty (60) days
of the Seller Stockholder Meeting; provided, however, that the right to
terminate this Agreement under this Section 8.01(e) shall not be available to
the Seller if the failure of the Closing to occur on or prior to such date shall
have been caused by, or shall have resulted from, any action or inaction of the
Seller; or

(f) by the mutual written consent of the Seller and the Purchaser.

SECTION 8.02 Effect of Termination. In the event of termination of this
Agreement as provided in Section 8.01, this Agreement shall forthwith become
void and there shall be no liability on the part of either party hereto except
(a) as set forth in Sections 5.03 and 8.03 and Article IX and (b) that nothing
herein shall relieve either party from liability for any breach of this
Agreement.

SECTION 8.03. Termination Fee. In the event of the termination of this Agreement
as provided in Section 8.01(a) or 8.01(d) and at any time following the date of
this Agreement and prior to such termination a proposal is made by any Person
(other than the Purchaser), and, in the case of the termination of this
Agreement as provided in Section 8.01(d), publicly announced, involving the
acquisition of not less than a majority of the outstanding shares of voting
stock of the Seller or all or any substantial portion of the assets of the
Seller, then immediately upon the earlier to occur of (a) the Seller and any
Person entering into a definitive agreement with respect to such a proposal and
(b) the closing of such a transaction by Seller with

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any Person, the Seller shall pay to the Purchaser by wire transfer in
immediately available funds to an account designated by the Purchaser a fee of
$2.4 million.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Expenses; Transfer Taxes. (a) Except as otherwise specified in this
Agreement, all costs and expenses, including, without limitation, fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated by this
Agreement shall be paid by the party incurring such costs and expenses, whether
or not the Closing shall have occurred.

(b) Each of the Seller and the Purchaser shall pay one-half of (i) all filing
and/or application fees required of the parties under the HSR Act and (ii)all
real property transfer or gains, sales, use, transfer, value added, goods and
services, stock transfer, stamp taxes, and any similar Taxes which become
payable in connection with the transactions contemplated hereby, and the parties
shall file such applications and documents as shall permit any such Tax to be
assessed and paid on or prior to the Closing Date in accordance with any
available pre-sale filing procedure.

SECTION 9.02 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by telecopy
or registered or certified mail (postage prepaid, return receipt requested) to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section 9.02):

(a) if to the Seller:

Celsion Corporation

10220-I Old Columbia Road

Columbia, Maryland 21046-1705

Attention: President and Chief Executive Officer

Facsimile No: (410) 290-5394

with a copy to:

Venable, Baetjer and Howard, LLP

Two Hopkins Plaza, Suite 1800

Baltimore, Maryland 21201

Attention: Michael J. Baader, Esq.

Facsimile: 410-244-7742

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) if to the Purchaser:

Boston Scientific Corporation

One Boston Scientific Place

Natick, MA 01760-1537

Attention: Lawrence C. Best, Chief Financial Officer

Facsimile No: (508) 650 8956

with a copy to:

Boston Scientific Corporation

One Boston Scientific Place

Natick, MA 01760-1537

Attention: General Counsel

Facsimile No: (508) 650 8956

with a copy to:

Shearman & Sterling

599 Lexington Avenue

New York, NY 10022

Attention: Clare O’Brien, Esq.

Facsimile No: (646) 848 8966

SECTION 9.03 Headings. The descriptive headings contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning or
interpretation of the Agreement.

SECTION 9.04 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect for so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated by this Agreement are consummated as
originally contemplated to the greatest extent possible.

SECTION 9.05 Entire Agreement. This Agreement and the Ancillary Agreements
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and thereof and supersede all prior agreements and
undertakings, both written and oral, between the parties with respect to the
subject matter hereof and thereof.

SECTION 9.06 Further Action. Each of the parties hereto shall use reasonable
best efforts to take, or cause to be taken, all appropriate action, do or cause
to be done all things necessary, proper or advisable under applicable Law, and
execute and deliver such documents and

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

other papers, as may be required to carry out the provisions of this Agreement
and consummate and make effective the transactions contemplated by this
Agreement.

SECTION 9.07 Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigned. Neither party may assign this Agreement without the prior written
consent of the other party, provided that the Purchaser may assign its rights
and obligations under this Agreement without the approval of the Seller to an
Affiliate of the Purchaser or to the purchaser of all or substantially all of
the BPH Assets. No assignment by either party permitted hereunder shall relieve
the applicable party of its obligations under this Agreement.

SECTION 9.08 Amendment. This Agreement may not be amended or modified except
(a) by an instrument in writing signed by, or on behalf of, the Seller and the
Purchaser or (b) by a waiver in accordance with Section 9.10.

SECTION 9.09 Governing Law and Venue. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware. The parties
unconditionally and irrevocably agree and consent to the exclusive jurisdiction
of the courts located in the State of Delaware and waive any objection with
respect thereto, for the purpose of any action, suit or proceeding arising out
of or relating to this Agreement or the transactions contemplated hereby, and
further agree not to commence any such action, suit or proceeding except in any
such court.

SECTION 9.10 Waiver. Either party to this Agreement may (a) extend the time for
the performance of any of the obligations or other acts of the other party,
(b) waive any inaccuracies in the representations and warranties of the other
party contained herein or in any document delivered by the other party pursuant
hereto or (c) waive compliance with any of the agreements of the other party or
conditions to such party’s obligations contained herein. Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the party to be bound thereby. Any waiver of any term or condition shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or condition, or a waiver of any other term or condition of this
Agreement. The failure of any party to assert any of its rights hereunder shall
not constitute a waiver of any of such rights. All rights and remedies existing
under this Agreement are cumulative to, and not exclusive of, any rights or
remedies otherwise available.

SECTION 9.11 No Third Party Beneficiaries. Except for the provisions of Article
VII relating to indemnified parties, this Agreement shall be binding upon and
inure solely to the benefit of the parties hereto and their permitted assigns
and nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever.

SECTION 9.12 Agreement. All Schedules and Exhibits attached to this Agreement
shall be deemed part of this Agreement and incorporated herein, as if fully set
forth herein.

SECTION 9.13 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH OF THE
PARTIES HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.13.

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the Seller and the Purchaser have caused this Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

 

CELSION CORPORATION By:  

/s/ Michael H Tardugno

Name:   Michael H Tardugno Title:   President and Chief Executive Officer BOSTON
SCIENTIFIC CORPORATION By:  

/s/ Lawrence C. Best

Name:   Lawrence C. Best Title:  

Executive Vice President-Finance and

Administration and Chief Financial Officer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT 1.01(a)

FORMS OF ASSIGNMENT OF INTELLECTUAL PROPERTY

PATENT ASSIGNMENT

This PATENT ASSIGNMENT (this “Assignment”) is made and entered into this     
day of             , 2007 by and between Celsion Corporation, a Delaware
corporation (“Assignor”), and Boston Scientific Corporation, a Delaware
corporation (“Assignee”) (each a “Party,” and collectively, the “Parties”).

WHEREAS, Assignor is the owner of the patents and patent applications set forth
on Schedule A hereto (the “Patents”);

WHEREAS, Assignor and Assignee are parties to that certain Asset Purchase
Agreement dated April 17, 2007 (the “Purchase Agreement”) (capitalized terms
used herein but not otherwise defined herein shall have the meanings set forth
in the Purchase Agreement);

WHEREAS, pursuant to the Purchase Agreement, Assignee agreed to purchase the BPH
Business from Assignor, including all of Assignor’s right, title and interest in
and to the Patents; and

WHEREAS, the execution and delivery of this Assignment is a condition to
Closing.

NOW THEREFORE, for the consideration set forth in the Purchase Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

1. Assignment. Effective upon the Closing, Assignor hereby assigns to Assignee
all of Assignor’s right, title and interest in and to the Patents, including all
rights therein provided by international conventions and treaties, and the right
to sue for past, present and future infringement thereof.

2. No Warranties. Except as expressly provided in the Purchase Agreement,
Assignor makes no warranties, express or implied, with respect to the Patents.

3. Further Assurances. Assignor hereby covenants that Assignor shall, at the
cost and expense of Assignee, take all actions and execute all documents
necessary or desirable to record and perfect the interest of Assignee in and to
the Patents, and shall not enter into any agreement in conflict with this
Assignment.

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, each Party has caused this Assignment to be executed as of
the date first written above by its duly authorized officer.

 

ASSIGNOR By:  

 

Name:   Title:   ASSIGNEE By:  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

 

Country

 

Application No.

 

Patent No.

 

Filing Date

 

Issue Date

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TRADEMARK ASSIGNMENT

This TRADEMARK ASSIGNMENT (this “Assignment”) is made and entered into this     
day of             , 2007 by and between Celsion Corporation, a Delaware
corporation (“Assignor”), and Boston Scientific Corporation, a Delaware
corporation (“Assignee”) (each a “Party,” and collectively, the “Parties”).

WHEREAS, Assignor is the owner of the trademarks, trademark registrations and
trademark applications set forth on Schedule A hereto (the “Trademarks”);

WHEREAS, Assignor and Assignee are parties to that certain Asset Purchase
Agreement dated April 17, 2007 (the “Purchase Agreement”) (capitalized terms
used herein but not otherwise defined herein shall have the meanings set forth
in the Purchase Agreement);

WHEREAS, pursuant to the Purchase Agreement, Assignee agreed to purchase the BPH
Business from Assignor, including all of Assignor’s right, title and interest in
and to the Trademarks and any and all goodwill of the business symbolized by the
Trademarks; and

WHEREAS, the execution and delivery of this Assignment is a condition to
Closing.

NOW THEREFORE, for the consideration set forth in the Purchase Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

1. Assignment. Effective upon the Closing, Assignor hereby assigns to Assignee
all of Assignor’s right, title and interest in and to the Trademarks and any and
all goodwill of the business symbolized by the Trademarks, including all rights
therein provided by international conventions and treaties, and the right to sue
for past, present and future infringement thereof.

2. No Warranties. Except as expressly provided in the Purchase Agreement,
Assignor makes no warranties, express or implied, with respect to the
Trademarks.

3. Further Assurances. Assignor hereby covenants that Assignor shall, at the
cost and expense of Assignee, take all actions and execute all documents
necessary or desirable to record and perfect the interest of Assignee in and to
the Trademarks, and shall not enter into any agreement in conflict with this
Assignment.

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, each Party has caused this Assignment to be executed as of
the date first written above by its duly authorized officer.

 

ASSIGNOR By:  

 

Name:   Title:   ASSIGNEE   By:  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

 

Mark

 

Application No.

 

Filing Date

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

COPYRIGHT ASSIGNMENT

This COPYRIGHT ASSIGNMENT (this “Assignment”) is made and entered into this     
day of             , 2007 by and between Celsion Corporation, a Delaware
corporation (“Assignor”), and Boston Scientific Corporation, a Delaware
corporation (“Assignee”) (each a “Party,” and collectively, the “Parties”).

WHEREAS, Assignor is the owner of the copyrights, copyright registrations and
copyright applications set forth on Schedule A hereto (the “Copyrights”);

WHEREAS, Assignor and Assignee are parties to that certain Asset Purchase
Agreement dated April 17, 2007 (the “Purchase Agreement”) (capitalized terms
used herein but not otherwise defined herein shall have the meanings set forth
in the Purchase Agreement);

WHEREAS, pursuant to the Purchase Agreement, Assignee agreed to purchase the BPH
Business from Assignor, including all of Assignor’s right, title and interest in
and to the Copyrights; and

WHEREAS, the execution and delivery of this Assignment is a condition to
Closing.

NOW THEREFORE, for the consideration set forth in the Purchase Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

1. Assignment. Effective upon the Closing, Assignor hereby assigns to Assignee
all of Assignor’s right, title and interest in and to the Copyrights, including
all rights therein provided by international conventions and treaties, and the
right to sue for past, present and future infringement thereof.

2. No Warranties. Except as expressly provided in the Purchase Agreement,
Assignor makes no warranties, express or implied, with respect to the
Copyrights.

3. Further Assurances. Assignor hereby covenants that Assignor shall, at the
cost and expense of Assignee, take all actions and execute all documents
necessary or desirable to record and perfect the interest of Assignee in and to
the Copyrights, and shall not enter into any agreement in conflict with this
Assignment.

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, each Party has caused this Assignment to be executed as of
the date first written above by its duly authorized officer.

 

ASSIGNOR By:  

 

Name:   Title:   ASSIGNEE By:  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

 

Copyright

 

Application No.

 

Filing Date

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT 1.01(b)

FORM OF ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of                  , 2007 (this “Agreement”), by
and between CELSION CORPORATION, a Delaware corporation (the “Seller”) and
BOSTON SCIENTIFIC CORPORATION, a Delaware corporation (the “Purchaser”).

WHEREAS, the Seller and the Purchaser have entered into an Asset Purchase
Agreement, dated as of April 17, 2007 (the “Asset Purchase Agreement”),
providing, among other things, for the assumption by the Purchaser of certain
liabilities of the Seller relating to the BPH Business;

WHEREAS, the execution and delivery of this Agreement is a condition to the
Closing;

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants set forth herein and in the Asset Purchase Agreement, and intending to
be legally bound hereby, the Purchaser and the Seller hereby agree as follows:

1. Definitions. All capitalized terms used but not otherwise defined herein
shall have the meanings ascribed thereto in the Asset Purchase Agreement.

2. Assumption of Liabilities. Subject to Section 3 hereof, the Purchaser hereby
assumes and agrees to pay, perform and discharge when due the following and no
other Liabilities of the Seller as of the date hereof (the “Assumed
Liabilities”):

(i) all Liabilities with respect to, arising out of or relating to the
ownership, possession or use of the BPH Assets or the operation of the BPH
Business, in each case, by the Purchaser after the Closing Date, including all
Claims or Losses related in whole or in part to injuries and losses from
products or services manufactured, produced, filled, packaged, marketed, sold or
otherwise distributed by or on behalf of the Purchaser after the Closing Date;

(ii) all Liabilities under all contracts, licenses (including Seller IP
Agreements), sublicenses, agreements, leases, commitments, and sales and
purchase orders, and under all bids and offers, in each case, related to the
BPH Business, transferred to the Purchaser and to the extent attributable to the
period after the Closing Date (other than Liabilities or obligations
attributable to any failure by the Seller to comply with the terms thereof);

(iii) all Claims or Losses arising out of or resulting from the breach of any
representation or warranty, covenant or agreement by BSC contained in the
Distribution Agreement or resulting from the performance by BSC of its
obligations under Sections 2.02 and 2.05 of the Distribution Agreement; and



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) all Liabilities arising after the Closing Date relating to the employment
by the Purchaser of any employees of the Seller arising in the course of such
employment.

3. Excluded Liabilities. Notwithstanding the provisions of Section 2 hereof, the
Seller shall retain, and shall be responsible for paying, performing and
discharging when due, and the Purchaser shall not assume or have any
responsibility for, all Liabilities of the Seller as of the date hereof or at
any time thereafter, other than the Assumed Liabilities (the “Excluded
Liabilities”), including, without limitation:

(i) all Indebtedness of the Seller;

(ii) all Liabilities relating to employees of the Seller, including all
Liabilities under any of the Seller’s employee benefits agreements, plans or
other arrangements;

(iii) all accounts payable and other accrued liabilities with respect to the BPH
Business incurred on or prior to the Closing Date;

(iv) all Taxes now or hereafter owed by the Seller or any Affiliate of the
Seller, or attributable to the BPH Assets or the BPH Business, relating to any
period, or any portion of any period, ending on or prior to the Closing Date;

(v) all Liabilities pursuant to Environmental Law arising from or related to any
action, event, circumstance or condition related to the BPH Business or the Real
Property, in each case occurring or existing on or prior to the Closing Date;

(vi) all Claims or Losses related in whole or in part to injuries and losses
from products or services manufactured, produced, filled, packaged, marketed,
sold or otherwise distributed by or on behalf of the Seller on or prior to the
Closing Date;

(vii) all Liabilities arising out of any action, suit, proceeding or
investigation pending or threatened as of, or arising out of or relating to any
event or condition occurring or existing on or prior to, the Closing Date;

(viii) all Liabilities under all contracts, licenses, sublicenses, agreements,
leases, subleases, commitments, and sales and purchase orders, and under all
bids and offers, in each case related to the BPH Business to the extent arising
on or prior to the Closing Date or otherwise attributable to any failure by the
Seller to comply with the terms thereof;

(ix) all Liabilities relating to or arising out of the Excluded Assets; and

(x) all other Liabilities with respect to, arising out of or relating to the
ownership, possession or use of the BPH Assets or the operation of the BPH
Business by the Seller or any Affiliate of the Seller prior to the Closing Date.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4. Counterparts. This Agreement may be executed in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

5. Assignment; Binding upon Successors and Assigns. Except as provided in this
Section 5, neither the Seller nor the Purchaser may assign any of its rights or
obligations hereunder without the express written consent of the other party
(which consent may be granted or withheld in the reasonable discretion of such
party); provided that the Purchaser may assign its rights and obligations under
this Agreement without the approval of the Seller to an Affiliate of the
Purchaser or to the purchaser of all or substantially all of the BPH Assets. In
the event of such an assignment pursuant to the preceding sentence, the assignee
shall receive the benefit of this Agreement and shall succeed to all of the
rights of the assigning party hereunder. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors,
heirs, legatees and permitted assigns. No assignment by either party permitted
hereunder shall relieve the applicable party of its obligations under this
Agreement.

6. No Rights in Third Parties. Nothing expressed or implied in this Agreement is
intended to confer upon any person, other than the Purchaser and the Seller and
their respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

7. Governing Law and Venue. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware. The parties
unconditionally and irrevocably agree and consent to the exclusive jurisdiction
of the courts located in the State of Delaware and waive any objection with
respect thereto, for the purpose of any action, suit or proceeding arising out
of or relating to this Agreement or the transactions contemplated hereby, and
further agree not to commence any such action, suit or proceeding except in any
such court.

8. Further Action. Each of the parties hereto shall use reasonable best efforts
to take, or cause to be taken, all appropriate action, do or cause to be done
all things necessary, proper or advisable under applicable Law, and execute and
deliver such documents and other papers, as may be required to carry out the
provisions of this Agreement and consummate and make effective the transactions
contemplated by this Agreement.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the Purchaser and the Seller have caused this Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

 

CELSION CORPORATION

By  

 

Name:   Title:   BOSTON SCIENTIFIC CORPORATION By  

 

Name:   Title:  

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT 1.01(c)

FORM OF BILL OF SALE AND ASSIGNMENT

BILL OF SALE AND ASSIGNMENT

BILL OF SALE AND ASSIGNMENT, dated as of                  , 2007, from CELSION
CORPORATION, a Delaware corporation (the “Seller”) to BOSTON SCIENTIFIC
CORPORATION, a Delaware corporation (the “Purchaser”).

WHEREAS, the Seller and the Purchaser have entered into an Asset Purchase
Agreement, dated as of April 17, 2007 (the “Asset Purchase Agreement”),
providing, among other things, for the sale to the Purchaser of certain assets
of the Seller; and

WHEREAS, the execution and delivery of this Bill of Sale and Assignment by the
Seller is a condition to the Closing.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and pursuant to the Asset Purchase Agreement, the Seller,
intending to be legally bound, does hereby agree as follows:

1. Definitions. All capitalized terms used but not otherwise defined herein
shall have the meanings ascribed thereto in the Asset Purchase Agreement.

2. Sale and Assignment of Assets. The Seller does hereby sell, assign, transfer,
convey and deliver to the Purchaser, and the Purchaser hereby purchases from the
Seller, free and clear of all liens, claims, interests and Encumbrances (other
than Permitted Encumbrances), all of the Seller’s right, title and interest in
and to the following:

(i) the BPH Business as a going concern;

(ii) the goodwill of the Seller relating to the BPH Business;

(iii) all the Owned Real Property, if any, and all leasehold rights in respect
of the Leased Real Property, if any;

(iv) all furniture, fixtures, equipment, machinery, vehicles and other tangible
personal property primarily used in the conduct of the BPH Business and not
otherwise included in clause (iii) above;

(v) all Control Units, wherever located (including at customer sites), owned by
the Seller;

(vi) all Inventories;

(vii) all Receivables arising from the conduct of the BPH Business following the
Closing Date;

(viii) all prepaid items, including any ad valorem Taxes, leases and rentals,
related to the BPH Business;



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ix) all books of account, general, financial, Tax and personnel records,
invoices, shipping records, supplier lists, correspondence and other documents,
records and files and any rights thereto owned, associated with or employed by
the Seller in connection with the BPH Business, including all correspondence
records related to the Product Approvals;

(x) all the Seller’s right, title and interest in, to and under the BPH
Intellectual Property and the Seller IP Agreements, copies and tangible
embodiments thereof in whatever form or medium, and all rights to sue and
recover damages, costs and attorney’s fees for past, present and future
infringement, dilution, misappropriation, violation, unlawful imitation or
breach thereof;

(xi) all claims, causes of action, choses in action, rights of recovery and
rights of setoff of any kind (including rights to insurance proceeds and rights
under and pursuant to all warranties, representations and guarantees made by
suppliers of products, materials, or equipment, or components thereof) related
to the BPH Business pertaining to or inuring to the benefit of the Seller;
provided, that, all damages, awards, payments and reimbursements of costs
inuring to the benefit of the Seller (including all structured settlement or
deferred payment awards and rights to insurance proceeds) arising out of any
Action commenced prior to the Closing shall be owned by the Seller, subject to
(A) any rights, pursuant to the Distribution Agreement, of BSC or any other BSC
Indemnified Party (as such term is defined in the Distribution Agreement) and
(B) any rights, pursuant to the Transaction Agreement, of BSC or any other BSC
Indemnified Party (as such term is defined in the Transaction Agreement), in
each case, in such Action;

(xii) all manufacturing information, sales and promotional literature, lists of
former and present suppliers and customers and other sales-related materials
related to the BPH Business, including the Products, owned, used, associated
with or employed by the Seller at the Closing Date;

(xiii) all scientific, clinical, technical and other data related to the
Products;

(xiv) all rights of the Seller under all contracts, licenses, sublicenses,
agreements, leases, commitments, and sales and purchase orders, and under all
bids and offers (to the extent such offers are transferable), in each case,
related to the BPH Business;

(xv) all permits, licenses, agreements, waivers, authorizations and approvals,
including all Product Approvals, owned, held or used by the Seller in connection
with, or required for, the BPH Business, to the extent transferable; and

(xvi) all the Seller’s right, title and interest on the Closing Date in, to and
under all other assets, rights, claims, properties, goodwill and business of
every kind and description and wherever located, whether tangible or intangible,
real, personal or mixed, directly or indirectly owned by the Seller related to
the BPH Business.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3. Excluded Assets. Notwithstanding the provisions of Section 2 hereof, the BPH
Assets shall not include, and the Seller shall not sell, assign, transfer or
deliver to the Purchaser, the Seller’s right, title and interest in and to the
following:

(i) all Receivables arising from the conduct of the BPH Business on or prior to
the Closing Date;

(ii) all insurance policies related to claims by the Seller for Losses arising
on or prior to the Closing Date;

(iii) all refunds related to Taxes now or hereafter paid by the Seller or any
Affiliate of the Seller, or attributable to the BPH Assets or the BPH Business,
relating to any period, or any portion of any period, ending on or prior to the
Closing Date;

(iv) all minute and stock books of the Seller and any other documents relating
to the organization, maintenance and existence of the Seller as a corporation;

(v) all damages, awards, payments and reimbursements of costs inuring to the
benefit of the Seller (including all structured settlement or deferred payment
awards and rights to insurance proceeds) arising out of any Action commenced
prior to the Closing, other than (A) any rights, pursuant to the Distribution
Agreement, of BSC or any other BSC Indemnified Party (as such term is defined in
the Distribution Agreement) and (B) any rights, pursuant to the Transaction
Agreement, of BSC or any other BSC Indemnified Party (as such term is defined in
the Transaction Agreement), in each case, in such Action; and

(vi) all rights of the Seller under this Agreement and the Ancillary Agreements.

4. Further Assurances. The Seller hereby covenants and agrees that, at any time
and from time to time after the date of this Bill of Sale and Assignment, at the
Purchaser’s request, the Seller will do, execute, acknowledge and deliver, or
will cause to be done, executed, acknowledged and delivered, any and all further
acts, conveyances, transfers, assignments, and assurances as necessary to grant,
sell, convey, assign, transfer, set over to or vest in the Purchaser any of the
BPH Assets.

5. Obligations and Liabilities Not Assumed. The terms and provisions of the
assumption of liabilities by the Purchaser are set forth in the Assumption
Agreement dated as of the date hereof between the Purchaser and the Seller.
Nothing expressed or implied in this Bill of Sale and Assignment shall be deemed
to be an assumption by the Purchaser of any liabilities of the Seller. The
Purchaser does not by this Bill of Sale and Assignment assume or agree to pay,
perform or discharge any liabilities of the Seller of any nature, kind or
description whatsoever.

6. Assignment; Binding upon Successors and Assigns. This Bill of Sale and
Assignment shall not be assigned by operation of Law or otherwise without the
express written consent of the Seller and the Purchaser (which consent may be
granted or withheld in the sole discretion of the Seller or the Purchaser);
provided that the Purchaser may assign its rights and

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

obligations under this Agreement without the approval of the Seller to an
Affiliate of the Purchaser or to the purchaser of all or substantially all of
the BPH Assets. In the event of such an assignment pursuant to the preceding
sentence, the assignee shall receive the benefit of this Bill of Sale and
Assignment and shall succeed to all of the rights of the Purchaser hereunder.
This Bill of Sale and Assignment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors, heirs, legatees and
permitted assigns. No assignment by either party permitted hereunder shall
relieve the applicable party of its obligations under this Bill of Sale and
Assignment.

7. No Rights in Third Parties. Nothing expressed or implied in this Bill of Sale
and Assignment is intended to confer upon any person, other than the Purchaser
and the Seller and their respective successors and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this Bill of
Sale and Assignment.

8. Severability. If any term or other provision of this Bill of Sale and
Assignment is invalid, illegal or incapable of being enforced by any Law or
public policy, all other terms and provisions of this Bill of Sale and
Assignment shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to either the Seller or the Purchaser.

9. Governing Law and Venue. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware. The parties
unconditionally and irrevocably agree and consent to the exclusive jurisdiction
of the courts located in the State of Delaware and waive any objection with
respect thereto, for the purpose of any action, suit or proceeding arising out
of or relating to this Agreement or the transactions contemplated hereby, and
further agree not to commence any such action, suit or proceeding except in any
such court.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, this Bill of Sale and Assignment has been executed by the
parties hereto as of the date first above written.

 

CELSION CORPORATION

By:  

 

Name:   Title:   BOSTON SCIENTIFIC CORPORATION By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 2.10

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”). IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE NOTE UNDER THE ACT
OR AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT REGISTRATION IS
NOT REQUIRED.

FORM OF

CONVERTIBLE PROMISSORY NOTE

 

$[            ]   [            ], 200[  ]

1. Promise to Repay. Celsion Corporation, a Delaware corporation (the
“Borrower”), promises to pay to Boston Scientific Corporation, a Delaware
corporation (“Lender”; capitalized terms used but not defined herein have the
meanings given to them in the Asset Purchase Agreement, dated as of April 17,
2007, between Borrower and Lender (the “Asset Purchase Agreement”)), or its
registered assigns, the principal sum of [            ] and [            ]/100
Dollars ($[            ]) together with interest thereon at the rate hereinafter
specified and any and all other sums which may be due and owing to Lender in
accordance with the terms contained herein as repayment of the $[            ]
loan Lender has made to Borrower on the date hereof in respect of Purchaser
Amounts under Section 2.10 of the Asset Purchase Agreement. If the Purchaser
Amounts ultimately actually paid by Lender to third parties are less than
originally estimated by Purchaser in establishing the initial principal amount
of this Note, the principal amount of this Note shall be reduced on a
dollar-for-dollar basis to reflect such reduced Purchaser Amounts effective as
of the date such final Purchaser Amounts are calculable.

2. Interest. Borrower shall pay interest from the date of this Note on the
principal amount outstanding from time to time at a rate per annum equal to one
percent (1%) above that rate of interest that The Bank of America publicly
announces as, and declares to be, the regular commercial prime rate of interest
of such bank that such bank uses as a guideline for, and a standard in
determining, actual interest rates charged commercial borrowers (the “Prime
Rate”). Changes in the interest rate applicable in determining the interest due
hereunder shall be made daily as of and immediately upon the occurrence of
changes in the Prime Rate. Notwithstanding any other provision contained in this
Note, the maximum rate of interest hereunder at any time shall not exceed the
maximum rate then permitted by law. The interest shall be due on the first to
occur of (i) the Maturity Date (as defined below), (ii) upon repayment of the
Note in full or (iii) upon conversion of the principal amount plus accrued
interest, if any, of the Note to shares of Borrower’s common stock, par value
$.01 (the “Common Stock”), as provided in Section 6 below.

3. Calculation of Interest. Interest on the principal amount of this Note shall
be calculated on the basis of a 360 day per year factor applied to the actual
days on which there exists an unpaid principal balance due under this Note.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4. Maturity. The principal balance of this Note, together with all then unpaid
and accrued interest, shall be due and payable in full on the earlier to occur
of (a) the consummation of a Change in Control Transaction, (b) five Business
Days following the first date that the “net sales,” calculated in a manner
consistent with the calculation thereof for Borrower’s audited financial
statements contained in its most recent Annual Report on Form 10-K, generated by
Borrower and its Subsidiaries for the immediately preceding twelve-month period
exceed $20 million, (c) three Business Days following the day on which Borrower
or any of its Subsidiaries receives at least $20 million of proceeds from the
sale of any equity securities or securities convertible into equity securities
of Borrower or any of its Subsidiaries, or (d) three Business Days following the
occurrence of a default of the sort described in Section 9 (the earlier of such
dates, the “Maturity Date”).

For purposes of this Note, “Change of Control Transaction” means:

(i) the sale, lease, exchange, conveyance, disposition or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of Borrower or any Subsidiary to any Person or group of related
Persons for purposes of Section 13(d) of the Securities Exchange Act of 1934, as
amended (a “Group”), together with any Affiliates thereof;

(ii) the consolidation or merger of Borrower or any Subsidiary with or into any
Person as a result of which the beneficial owners of the Capital Stock of
Borrower or such Subsidiary immediately prior to such consolidation or merger
cease to beneficially own, in the aggregate, 50% or more of the outstanding
shares of Capital Stock of Borrower or such Subsidiary as a result of such
consolidation or merger;

(iii) any Person or Group, together with any Affiliates thereof (other than the
Permitted Holders) becoming the beneficial owner or owner of record (by way of
merger, consolidation or other business combinations or by purchase in one
transaction or a series of related transactions) of shares representing more
than 50% of the aggregate ordinary voting power represented by the issued and
outstanding Capital Stock of Borrower; or

(iv) any Person or Group, together with any Affiliates or related Persons
thereof, shall succeed in having a sufficient number of its nominees elected to
the Board of Directors of Borrower such that such nominees, when added to any
existing director remaining on the Board of Directors of Borrower after such
election who was a nominee of or is an Affiliate or related Person of such
Person or Group, will constitute a majority of the Board of Directors of
Borrower.

5. Prepayment. Borrower may prepay this Note, together with all then unpaid and
accrued interest, in whole or in part at any time or from time to time without
penalty or additional interest; provided, however, that Borrower may not prepay
any Conversion Amount (as defined below) that is the subject of a Conversion
Notice (as defined below). Any amounts prepaid hereunder shall be applied as
provided in Section 7 below.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6. Conversion. Lender may convert the principal balance plus accrued interest,
if any, in whole or in part, into shares of Common Stock, at its election at any
time beginning (a) on the earlier of (x) the Business Day following the day on
which the Company enters into a definitive agreement with respect to a Change in
Control Transaction and (y) the occurrence of a Change of Control Transaction,
(b) five Business Days following the first date that the “net sales”, calculated
in a manner consistent with the calculation thereof for Borrower’s audited
financial statements contained in its most recent Annual Report on Form 10-K,
generated by Borrower and its Subsidiaries for the immediately preceding
twelve-month period exceed $20 million, (c) three Business Days following the
day on which Borrower or any of its Subsidiaries receives at least $20 million
of proceeds from the sale of any equity securities or securities convertible
into equity securities of Borrower or any of its Subsidiaries, or (d) three
Business Days following the occurrence of a default of the sort described in
Section 9 (the “Conversion”). The conversion price for this Note shall be
(x) the average closing price per share of Common Stock on the American Stock
Exchange (or such other stock exchange, interdealer quotation system or other
market as then may be the primary market for transaction in the Common Stock of
Borrower) as reported on www.Bloomberg.com (or, if unavailable, as reported by
Reuters) for the fifteen consecutive trading days ending on the second trading
day prior to the date on which Lender delivers the Conversion Notice or (y) if
the Common Stock is not traded on the American Stock Exchange or any other stock
exchange, interdealer quotation system or other market, at a price per share to
be mutually agreed upon by Borrower and Lender or, if Borrower and Lender are
unable to agree, at a price per share indicative of the fair market value of a
share of Common Stock as determined by an independent investment bank selected
by Lender and reasonably acceptable to Borrower (as applicable, the “Conversion
Price”).

If Lender undertakes the Conversion, Lender shall notify Borrower of the
Conversion (the “Conversion Notice”) including the amount of the principal
balance of the Note plus accrued interest up to, but not including, the Note
Conversion Date (as defined below) to be converted. The effective date of the
Conversion shall be the date of the Conversion Notice (the “Note Conversion
Date”). Any amounts so converted to shares of Common Stock of Borrower shall
reduce on a dollar for dollar basis the outstanding principal balance and
accrued interest, if any, of this Note.

On full conversion of the Note, Lender shall surrender this Note at Borrower’s
principal executive office, or, if this Note has been lost, stolen, destroyed or
mutilated, then, in the case of loss, theft or destruction, Lender shall deliver
an indemnity agreement reasonably satisfactory in form and substance to Borrower
or, in the case of mutilation, Lender shall surrender and cancel this Note. Any
fractional shares to be issued upon the Conversion shall be rounded down to the
nearest whole share, and Borrower shall pay to Lender a cash amount equal to
such fractional share. On conversion, Lender will be entitled to any accrued but
unpaid interest on the converted principal amount of this Note which has not
been converted into shares of Common Stock as described above through the Note
Conversion Date. Borrower warrants that Common Stock issuable on the Conversion
will, upon Conversion, be validly issued, fully paid and non-assessable and free
from all taxes, liens and charges in respect of the issue thereof.

7. Payments. Payments will be applied first to interest and then to principal.
Payments of interest must be made in such coin or currency of the United States
of America as at the time

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of payment is legal tender of the payment of public and private debts. Payments
received after 2:00 P.M. will be treated as being received on the next banking
day. If any interest is paid on this Note that is deemed to exceed the then
legal maximum rate, that portion of the interest payment representing an amount
in excess of the then legal maximum rate will be deemed a payment of principal
and applied to the principal balance of this Note.

8. Events of Default and Remedies. Any failure to make any payment due under
this Note when due or upon the failure to comply with any other terms and
provisions of this Note shall be a default under this Note and shall entitle
Lender to all of the rights and remedies specified herein or otherwise available
under applicable law, without notice, any right to cure, or obligation to make
demand for payment. Upon a default, the entire unpaid principal balance of this
Note, together with all accrued but unpaid interest and other sums due
hereunder, shall immediately become due and payable in full and Lender shall
have the right to bring suit for such amount and to exercise any other remedies
available.

9. Negative Covenants. So long as any amount under this Note shall remain
unpaid, and unless Borrower shall have otherwise obtained the prior written
consent of Lender, Borrower will not, and will not permit any and all
corporations, partnerships, limited liability companies, joint ventures,
associations and other entities controlled by Borrower directly or indirectly
through one or more intermediaries (each a “Subsidiary”) to (a) declare or pay
any dividend or make any distribution on or in respect of shares of Capital
Stock of Borrower or any Subsidiary or (b) purchase, redeem or otherwise acquire
or retire for value any Capital Stock of Borrower or any Subsidiary or any
warrants, rights or options to purchase or acquire shares of any class of such
Capital Stock of Borrower or any Subsidiary, except (i) as required pursuant to
an instrument existing on the date of the Asset Purchase Agreement or (ii) to
the extent that the aggregate amount of funds used to effect any such purchase,
redemption, other acquisition or retirement is equal to or less than the
aggregate proceeds to Borrower or any of its Subsidiaries from the sale of any
equity securities or securities convertible into equity securities of Borrower
or any of its Subsidiaries during the period between the date of this Note and
the date of such event.

10. Costs of Collection. If at any time the Indebtedness evidenced by this Note
is collected through legal proceedings or this Note is placed in the hands of an
attorney or attorneys for collection, Borrower hereby agrees to pay all costs
and expenses (including reasonable attorneys’ fees) incurred by Lender in
collecting or attempting to collect such indebtedness.

11. Governing Law. This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of Delaware.

12. Confession of Judgment. Upon any default hereunder and to the extent
permitted by law, Borrower authorizes any attorney admitted to practice before
any court of record in the United States on behalf of Borrower to confess
judgment against Borrower in the full amount due under this Note, including
outstanding principal, accrued and unpaid interest and all other sums due
hereunder. Borrower waives the benefit of any and every statute, ordinance or
rule of court which may be lawfully waived conferring upon Borrower any right or
privilege, stay of execution, or supplementary proceeding or other relief from
the immediate enforcement of a

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

judgment or related proceedings on a judgment. The authority granted herein
shall not be exhausted by any one or more exercises or be extinguished by any
judgment entered and may be exercised on one or more occasions and in one or
more jurisdictions.

13. No Waiver. The delay or failure of Lender to exercise its rights hereunder
shall not be deemed a waiver thereof. No waiver of any rights of Lender shall be
effective unless in writing and signed by Lender and any waiver of any right
shall not apply to any other right or to such right in any subsequent event or
circumstance not specifically included in such waiver.

14. Notices. Any notices or other communication required hereunder shall be
deemed properly given if delivered in person or if mailed by registered or
certified mail, postage prepaid, return receipt requested to the parties at the
following addresses:

if to Borrower, to:

Celsion Corporation

10220-L Old Columbia Road

Columbia, Maryland 21046-1705

Attention: President and Chief Executive Officer

Facsimile No: (410) 290-5394

with a copy to:

Venable LLP

Two Hopkins Plaza, Suite 1800

Baltimore, Maryland 21201

Attention: Michael J. Baader, Esq.

Facsimile: (410) 244-7742

if to Lender:

Boston Scientific Corporation

One Boston Scientific Place

Natick, MA 01760-1537

Attention: Lawrence C. Best

Facsimile No: (508) 650-8956

with a copy to:

Boston Scientific Corporation

One Boston Scientific Place

Natick, MA 01760-1537

Attention: General Counsel

Facsimile No: (508) 650-8956

with a copy to:

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Shearman & Sterling LLP

599 Lexington Avenue

New York, NY 10022

Attention: Clare O’Brien, Esq.

Facsimile No: (646) 848-8966

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, Borrower has caused this Note to be executed on its behalf
by its duly authorized officer as of the day and year first above written.

 

CELSION CORPORATION,

a Delaware corporation

By

 

 

Name:

 

Title:

 

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT 5.09

FORM OF TRANSITION SERVICES AGREEMENT

TRANSITION SERVICES AGREEMENT

TRANSITION SERVICES AGREEMENT, dated as of                          , 2007 (this
“Agreement”), between CELSION CORPORATION, a Delaware corporation (“Celsion”)
and BOSTON SCIENTIFIC CORPORATION, a Delaware corporation (“BSC”).

W I T N E S S E T H:

WHEREAS, Celsion and BSC have entered into an Asset Purchase Agreement, dated as
of April 17, 2007, (the “Purchase Agreement”; all capitalized terms used but not
defined herein shall have the meanings ascribed to such terms in the Purchase
Agreement), pursuant to which Celsion agreed to sell to BSC and BSC agreed to
purchase from Celsion, certain assets of Celsion, all as more particularly set
forth in the Purchase Agreement;

WHEREAS, it is contemplated under Section 5.09 of the Agreement that Celsion
will provide to BSC and its subsidiaries at a cost to BSC equal to Celsion’s
fully allocated cost those services reasonably necessary for the conduct of the
Business during the transitional period following the date hereof, all as more
particularly set forth herein;

WHEREAS, Celsion is willing to provide, or cause to be provided, such services
to BSC on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, Celsion and BSC hereby agree as follows:

1. Provision of Transition Services; Reimbursement of Expenses. (a) Celsion
agrees to provide, or cause to be provided (upon the written request of the BSC
entity for which such services will be provided identifying in reasonable detail
the specifics of each Line Item of Service to be performed by Celsion) to BSC
and its subsidiaries for a period ending on the 12 months anniversary of the
date hereof, unless otherwise specified herein (the “Term”), each line item of
service set forth on Exhibit A hereto (each such item, a “Line Item of Service”,
and, collectively, all services provided hereunder being the “Transition
Services”). Celsion shall provide, or cause to be provided, the Transition
Services pursuant to this Agreement in a commercially reasonable manner
consistent with the manner and level of care with which such services were
previously conducted by or provided to Celsion. During the Term, Celsion shall
assist BSC in the transfer of responsibility for the Transition Services to BSC
and BSC shall use all commercially reasonable efforts to assume the
responsibility for the Transition Services as promptly as practicable. Celsion’s
obligation to deliver a Line Item of Service shall be conditional upon Celsion
obtaining the consent, where necessary, of any relevant third party provider;
provided, however, that if such consent cannot be obtained, the parties shall
use their respective reasonable efforts to arrange for alternative methods of
delivering such Line Item of Service.

(b) Each BSC entity shall reimburse each Celsion entity promptly upon the
receipt by that BSC entity of a reasonably detailed written invoice from the
Celsion entity providing the particular Transition Services for each Line Item
of Service rendered hereunder. Each BSC entity shall reimburse the billing
Celsion entity for Celsion’s fully allocated cost for



--------------------------------------------------------------------------------

TABLE OF CONTENTS

each Line Item of Service. All invoices sent by a Celsion entity hereunder shall
be sent to the BSC entity for which a particular Line Item of Service has been
requested. Any payments pursuant to this Agreement shall be made in the currency
of the billing Celsion entity, within thirty (30) days after the date of receipt
by each BSC entity of Celsion’s invoice. Celsion reserves the right to charge
interest on any amount which has been due from any particular BSC entity for
more than thirty (30) days, at a rate equal to the prime lending rate in the
billing country plus 1% per annum, and to suspend performance under this
Agreement upon failure of any particular BSC entity to make three or more
consecutive payments as to each BSC entity pursuant to this Agreement. BSC
hereby guarantees the performance of all BSC entities. Celsion hereby guarantees
the performance of all Celsion entities.

(c) Subject to its obligations to make payments pursuant to this Agreement for
services previously rendered, BSC, or any appropriate BSC entity, may terminate
any or all Line Items of Service, either in whole or in part, under this
Agreement upon 30 business days’ written notice.

(d) With respect to a particular Line Item of Service, Celsion, or any
appropriate Celsion entity, shall be responsible for selecting the employees who
will perform any particular Line Item of Service and administering such
employees, i.e. setting such employees’ hours of work, establishing compensation
structure, work load balancing, etc., subject to Section 1(a) of this Agreement.
BSC, or any appropriate BSC entity, shall have the right to assist Celsion, or
any appropriate Celsion entity, in directing the employees assigned to perform
specific Line Items of Service with respect to the substance of their work and
for determining authorization levels governing each particular Line Item of
Service and funds that employees will have the right to commit to each Line Item
of Service.

(e) For a period ending on the earlier of (i) such date as BSC can independently
manufacture three lots of the Product on a consistent reproducable basis and
(ii) the 12 months anniversary of the date hereof (the “Assistance Term”),
Celsion shall make available to BSC, on a full-time basis, the personnel that
are listed on Exhibit B attached hereto for the purposes of rendering Transition
Services hereunder; provided, however, that if an employee has joint
responsibilities with respect to the BPH Business and non-BPH Business aspects
of Celsion’s business, the amount of time such employee shall be committed to
provide to BSC shall be mutually agreed upon by BSC and Celsion. Celsion’s
obligation to BSC under this Section 1(e) shall expire with respect to any
personnel that are listed on Exhibit B on the earliest of: (i) the date on which
such person resigns (or retires) from Celsion or is terminated by Celsion (which
termination may only be for good cause, as determined by Celsion in good faith);
(ii) the point in time after which BSC no longer requires the services of such
person and terminates such services on 30 days’ written notice to Celsion, and
(iii) the expiration of the Assistance Term. BSC shall pay Celsion for the
services provided in this Section 1(e) in accordance with Section 1(b).

(f) Celsion shall, and shall cause its employees to, observe and comply in all
material respects with any and all Laws bearing on the performance of the
Transition Services, including but not limited to (as applicable), the
Occupational Safety & Health Act of 1970, as amended, the Fair Labor Standards
Act of 1938, as amended, Title VII of the Civil Rights Acts of 1964 and 1991,
the Age Discrimination in Employment Act, the Americans with Disability

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Act and Executive Order 11246, as amended (including Equal Opportunity and
Nondiscrimination provisions thereof), FIFRA and all Environmental Laws
pertinent to the performance of the Transition Services.

(g) Celsion shall maintain any facility, office or other space which is provided
under this Agreement in compliance in all material respects with all applicable
Laws and regulations and in reasonable repair consistent with past practice, and
shall maintain all material licenses and permits necessary or desirable with
respect to such properties. Celsion shall also maintain appropriate property,
casualty and general liability insurance with respect to any such space occupied
or shared by Celsion and BSC, including coverage for damage to or destruction of
any personal property located on such premises; provided, however, that BSC
shall maintain personal property insurance with respect to its personal
property.

(h) Celsion agrees to indemnify BSC and its Affiliates, officers, directors,
employees, agents, successors and assigns for and hold them harmless from any
liabilities, losses, damages, costs and expenses (including reasonable
attorney’s fees) incurred by them arising out of the provision by Celsion or any
of its Affiliates of Transition Services, except where such liabilities, losses,
damages, costs and expenses arise out of the gross negligence, willful
misconduct or bad faith of, or the violation of any Law by, any of such persons,
or willful breach of any of BSC’s obligations under this Agreement.
Notwithstanding the foregoing, in no event shall Celsion be liable to BSC for
any consequential, incidental or special damages suffered by BSC arising out of
this Agreement.

2. Force Majeure. Subject to the last sentence of this Section 2, any delay in
the performance of any of the duties or obligations of either Celsion or BSC
hereunder (except for payment obligations) shall not be considered a breach of
this Agreement and the time required for performance shall be extended for a
period equal to the period of such delay, provided that such delay has been
caused by or is the result of any of the following: acts of God; acts of the
public enemy; insurrections; riots; embargoes; labor disputes, such as strikes,
lockouts or boycotts; fires; explosions; floods; earthquakes; and mud slides,
provided that any of such events must be (a) beyond the reasonable control of
the party declaring a force majeure event and (b) not owing to the negligence or
willful misconduct of the party declaring a force majeure event. The party
declaring a force majeure event shall give prompt notice to the other party of
such cause, and shall take whatever reasonable steps are necessary to relieve
the effect of such cause as rapidly as possible. If the force majeure event
continues for a consecutive 90-day period, the delay in the performance of any
of the duties or obligations of the party declaring the force majeure event
shall cease to be protected by this Section 2 and the other party may terminate
this Agreement immediately upon notice to the party declaring the force majeure
event.

3. Confidentiality. (a) Each of Celsion and BSC hereby acknowledges that such
party’s Confidential Information may be exposed to the other parties’ employees
and agents as a result of the activities contemplated by this Agreement. During
the term of this Agreement and for the period of five years thereafter, the
Receiving Party shall maintain Confidential Information in confidence, and shall
not disclose, divulge or otherwise communicate such Confidential Information to
others, or use it for any purpose, except pursuant to, and in order to carry
out, the terms and objectives of this Agreement. The Receiving Party hereby
shall exercise

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

every reasonable precaution to prevent and restrain the unauthorized disclosure
of such Confidential Information by any of its directors, officers, employees,
consultants, subcontractors, or agents. Upon termination of this Agreement,
Celsion and BSC hereby shall return to the other, upon demand, all Confidential
Information in its possession or, upon demand, to destroy such Confidential
Information and provide a certificate to the other of such destruction. For the
purposes of this Section 3, “Confidential Information” means all nonpublic
proprietary information and materials (whether or not patentable), disclosed by
Celsion or BSC (the “Disclosing Party” to the other (the “Receiving Party”),
irrespective of the manner in which the Disclosing Party disclosed such
information, in furtherance of this Agreement.

(b) The provisions of Section 3(a) shall not apply to any Confidential
Information disclosed hereunder that:

(i) is lawfully disclosed to the Receiving Party by an independent, unaffiliated
Person rightfully in possession of the Confidential Information and under no
confidentiality or fiduciary obligation not to make disclosure;

(ii) becomes published or generally known to the public through no fault or
omission on the part of the Receiving Party;

(iii) is developed independently by the Receiving Party without access to the
Confidential Information of the Disclosing Party;

(iv) a Receiving Party is legally compelled to disclose; provided, however, that
the Receiving Party shall provide prompt written notice of such requirement to
the Disclosing Party so that the Disclosing Party may seek a protective order or
other remedy or waive compliance with Section 3(a); and provided further that in
the event that such protective order or other remedy is not obtained or the
Disclosing Party does not waive compliance with Section 3(a), the Receiving
Party shall be permitted to furnish only that portion of such Confidential
Information that is legally required to be provided and the Receiving Party
shall exercise its reasonable best efforts to obtain assurances that
confidential treatment shall be accorded such information.

4. Right to Audit. For a period of six (6) months after BSC receives an invoice
from Celsion for the provisions of Transition Services, BSC shall be provided,
subject to the provision contained in Section 3 above, reasonable access to and
the right to audit, at its cost and expense, by a mutually acceptable nationally
recognized accounting firm all of Celsion’s books and records principally
relating to the provision of the Transition Services hereunder; provided,
however, that neither BSC nor any agent of BSC shall have access to proprietary
technology of Celsion by virtue of this Section 4.

5. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by an
internationally recognized overnight courier service, by telecopy or registered
or certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 5):

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (a) if to Celsion:

Celsion Corporation

10220-I Old Columbia Road

Columbia, Maryland 21046-1705

Attention: President and Chief Executive Officer

Facsimile No: (410) 290-5394

with a copy to:

Venable, Baetjer and Howard, LLP

Two Hopkins Plaza, Suite 1800

Baltimore, Maryland 21201

Attention: Michael J. Baader, Esq.

Facsimile: (410) 244-7742

 

  (b) if to the Purchaser:

Boston Scientific Corporation

One Boston Scientific Place

Natick, MA 01760-1537

Attention:                             

Facsimile No: (508) 650-8956

with a copy to:

Boston Scientific Corporation

One Boston Scientific Place

Natick, MA 01760-1537

Attention: General Counsel

Facsimile No: (508) 650-8956

6. Independent Contractor. Celsion shall act as an independent contractor and
not as the agent of BSC in performing the Transition Services, maintaining
control over its employees, its subcontractors and their employees and complying
with all withholding of income at source requirements, whether federal, state,
local or foreign. No employee of Celsion performing Transition Services shall be
considered an employee of BSC or any of its affiliates until such time, if ever,
as they accept BSC’s offer of employment. Furthermore, Celsion shall not
subcontract any of the Transition Services without the prior written approval of
BSC; provided, however, that Celsion may subcontract the Transition Services to
the extent subcontracted on the date hereof. Any such approval or subcontracting
of the Transition Services shall not relieve Celsion of its obligations under
this Agreement.

7. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any Law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect for so long as the economic or legal substance of the transactions
contemplated by this Agreement is not affected in any

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

manner materially adverse to any party. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated by this Agreement are consummated as
originally contemplated to the greatest extent possible.

8. Entire Agreement. This Agreement and the Purchase Agreement constitute the
entire agreement of the parties hereto with respect to the subject matter hereof
and thereof and supersede all prior agreements and undertakings, both written
and oral, between the parties with respect to the subject matter hereof and
thereof.

9. Further Action. Each of the parties hereto shall use reasonable best efforts
to take, or cause to be taken, all appropriate action, do or cause to be done
all things necessary, proper or advisable under applicable Law, and execute and
deliver such documents and other papers, as may be required to carry out the
provisions of this Agreement and consummate and make effective the transactions
contemplated by this Agreement.

10. Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.
Neither party may assign this Agreement without the prior written consent of the
other party, provided that BSC may assign its rights and obligations under this
Agreement without the approval of Celsion to an Affiliate of BSC or to the
purchaser of all or substantially all of the BPH Assets. No assignment by either
party permitted hereunder shall relieve the applicable party of its obligations
under this Agreement.

11. Amendment. This Agreement may not be amended or modified except (a) by an
instrument in writing signed by, or on behalf of, Celsion and BSC or (b) by a
waiver in accordance with Section 15.

12. Governing Law and Venue. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware. The parties
unconditionally and irrevocably agree and consent to the exclusive jurisdiction
of the courts located in the State of Delaware and waive any objection with
respect thereto, for the purpose of any action, suit or proceeding arising out
of or relating to this Agreement or the transactions contemplated hereby, and
further agree not to commence any such action, suit or proceeding except in any
such court.

13. Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, and by the different
parties in separate counterparts, each of which when executed shall be deemed to
be an original, but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.

14. Specific Performance. The parties hereto acknowledge and agree that remedies
at law would be an inadequate remedy for the breach of any agreement contained
herein and that in addition thereto, the parties hereto shall be entitled to
specific performance of the terms hereof or other equitable remedies in the
event of any such breach.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

15. Waiver. Either party to this Agreement may (a) extend the time for the
performance of any of the obligations or other acts of the other party,
(b) waive any inaccuracies in the representations and warranties of the other
party contained herein or in any document delivered by the other party pursuant
hereto or (c) waive compliance with any of the agreements of the other party or
conditions to such party’s obligations contained herein. Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the party to be bound thereby. Any waiver of any term or condition shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or condition, or a waiver of any other term or condition of this
Agreement. The failure of any party to assert any of its rights hereunder shall
not constitute a waiver of any of such rights. All rights and remedies existing
under this Agreement are cumulative to, and not exclusive of, any rights or
remedies otherwise available.

16. No Third Party Beneficiaries. This Agreement shall be binding upon and inure
solely to the benefit of the parties hereto and their permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

CELSION CORPORATION

By:  

 

Name:   Title:   BOSTON SCIENTIFIC CORPORATION By:  

 

Name:   Title:  

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

TRANSITION SERVICES

 

1. Customer, Marketing and Supply Chain Activities

 

2. Information Technology (I.T.) Support

 

3. Regulatory Services

 

4. Laboratory Services/Testing/Trials

 

5. Office/Operational Space

 

6. Miscellaneous

Any additional Transition Services, reasonably requested by BSC, to the extent
such services are necessary or appropriate for the conduct of the BPH Business
by BSC and of a nature previously performed by Celsion for the BPH Business.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT B

PERSONNEL